 



 

PURCHASE AND SALE AGREEMENT

 

By And Among

  

SENTIO-SLR BOSTON PORTFOLIO, LLC,

  

a Delaware limited liability company

 

as “Buyer”;

  

OAKTREE SLR, LLC

 

a Massachusetts limited liability company

 

as “Seller”; and

  

STEWART TITLE GUARANTY COMPANY
 

as “Escrow Agent”
 

Dated as of

 

August 27, 2013

 

 

 





 

TABLE OF CONTENTS

 

    Page       ARTICLE I TERMINOLOGY 2 1.1 Defined Terms 2 1.2 Additional
Defined Terms 4       ARTICLE II PURCHASE AND SALE 6 2.1 Property 6 2.2
Assumption of Liabilities. 8 2.3 Purchase Price 9 2.4 Earnest Money Deposit.. 9
2.5 Adjustment of Purchase Price. 9 2.6 Escrow Agent. 11       ARTICLE III DUE
DILIGENCE PERIOD 12 3.1 Due Diligence Period 12 3.2 Buyer’s Responsibilities 13
3.3 Continuing Diligence and Inspection Rights 13       ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER 13 4.1 Organization; Good Standing 13
4.2 Consent of Third Parties 13 4.3 Authority; Enforceability 14 4.4 Absence of
Conflicts 14 4.5 No Judgments 14 4.6 No Governmental Approvals 14 4.7 Insurance
14 4.8 Litigation 14 4.9 Compliance with Laws 14 4.10 Environmental Matters 15
4.11 Assessments 15 4.12 Property Agreements 15 4.13 Licenses 15 4.14 Resident
Agreements 15 4.15 Medicare; Medicaid 16 4.16 Condemnation 16 4.17 Condition of
Property 16 4.18 Independent Property 16 4.19 Full Disclosure 17 4.20 Utilities
Access 17 4.21 Zoning 17 4.22 FIRPTA 17 4.23 Interests; Title 17 4.24 Title
Encumbrances 17 4.25 Affordable Housing Units 17 4.26 No New Survey Matters 18

 



i

 

 

TABLE OF CONTENTS (cont’d)

 



    Page      



4.27 Loans 18 4.28 Patriot Act Compliance 18 4.29 Broker’s or Finder’s Fees 18
4.30 Insolvency 18       ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 19
5.1 Organization and Good Standing 19 5.2 Authorization and Binding Effect of
Documents 19 5.3 Absence of Conflicts 19 5.4 Consents 19 5.5 Patriot Act
Compliance 19 5.6 Broker’s or Finder’s Fees 20       ARTICLE VI OTHER COVENANTS
20 6.1 Conduct of Business Prior to the Closing 20 6.2 Notification of Certain
Matters 21 6.3 Title; Additional Documents 21 6.4 Other Consents 21 6.5
Inspection and Access 21 6.6 Confidentiality. 22 6.7 Publicity 23 6.8
Commercially Reasonable Efforts 23 6.9 Reports 23 6.10 Post-Closing Obligations
of Seller 23 6.11 No Other Representations or Warranties. 23 6.12 Noncompetition
23 6.13 Exclusivity 24 6.14 [Reserved] 24 6.15 Employees 24       ARTICLE VII
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE 24 7.1 Accuracy of
Representations and Warranties; Closing Certificate. 24 7.2 Performance of
Agreement 25 7.3 No Adverse Change 25 7.4 [Reserved.] 25 7.5 [Reserved.] 25 7.6
Title Insurance and Survey. 25 7.7 Other Inspections 27 7.8 Delivery of Closing
Documents 27 7.9 Licenses. 28 7.10 Termination of Existing Leases & Management
Agreements 29 7.11 Governmental Approvals. 29 7.12 Third-Party Consents 29

 



ii

 

 

TABLE OF CONTENTS (cont’d)

 



    Page      



7.13 [Reserved]. 29 7.14 Guaranty 29 7.15 Management Agreement.. 29      
ARTICLE VIII CONDITIONS PRECEDENT TO THE  OBLIGATION OF SELLER TO CLOSE 29 8.1
Accuracy of Representations and Warranties. 29 8.2 Performance of Agreements 29
8.3 Delivery of Closing Documents. 30       ARTICLE IX CLOSING 30 9.1 Closing
Date and Place. 30 9.2 Deliveries of Seller 30 9.3 Deliveries of Buyer 32 9.4
Closing Costs 32       ARTICLE X INDEMNIFICATION 32 10.1 General 32 10.2
Indemnification by Seller 33 10.3 Indemnification by Buyer 33 10.4
Administration of Indemnification 33       ARTICLE XI DEFAULT AND TERMINATION 35
11.1 Right of Termination 35 11.2 Remedies upon Default. 36 11.3 Specific
Performance 37 11.4 Obligations Upon Termination 37 11.5 Termination Notice 37
11.6 Sole and Exclusive Remedy 37       ARTICLE XII MISCELLANEOUS 37 12.1
Further Actions 37 12.2 Notices 37 12.3 Entire Agreement 38 12.4 Binding Effect;
Benefits 39 12.5 Assignment 39 12.6 Governing Law 39 12.7 Amendments and Waivers
39 12.8 Joint and Several 39 12.9 Severability 39 12.10 Headings 40 12.11
Counterparts 40 12.12 References 40 12.13 Schedules and Exhibits 40 12.14
Attorneys’ Fees 40

 



iii

 

 

TABLE OF CONTENTS (cont’d)

 



    Page      



12.15 Section 1031 Exchange/Tax Planning 40 12.16 Casualty 40 12.17 Condemnation
41 12.18 Limited Liability 41 12.19 Survival of Defined Terms 42 12.20 Time of
Essence 42 12.21 No Third-Party Beneficiary 42 12.22 WAIVER OF JURY TRIAL 42

 

iv

 

  

SCHEDULES

 

Schedule 2.1(a) Excluded Real Property Schedule 2.1(h) Excluded Intellectual
Property Schedule 2.1A Excluded Property Schedule 2.2(c) Assumed Obligations
Schedule 2.3 Purchase Price Allocation Schedule 4.2 Consents of Third Parties
Schedule 4.4 Conflicts Schedule 4.5 Judgments Schedule 4.6 Governmental
Approvals Schedule 4.7 Seller’s Insurance Schedule 4.8 Litigation Schedule 4.9
Compliance with Laws Schedule 4.10 Environmental Matters Schedule 4.14
Exceptions to Rent Roll Schedule 4.15 Provider Agreements Schedule 4.17
Condition of the Property Schedule 4.18 Independent Property Schedule 4.20
Utilities Access Schedule 4.23 Exceptions to Seller Ownership Schedule 4.24
Title Encumbrances Schedule 4.25 Affordable Housing Units Schedule 4.27 Loans
Schedule 4.29 Broker’s or Finder’s Fees Schedule 7.12 Required Consents

 

EXHIBITS

 

EXHIBIT A Legal Description of the Property EXHIBIT B List of Required Due
Diligence Items for The Property EXHIBIT B-1 Due Diligence Items To Be Delivered
after Effective Date EXHIBIT B-2 Due Diligence Items To Be Delivered Prior to
Closing EXHIBIT C List of Property Agreements EXHIBIT D List of Licenses
Required for the Property EXHIBIT E Evidence of Zoning for the Property EXHIBIT
F Rent Roll EXHIBIT G Form Resident Agreement EXHIBIT H Outstanding Citations
EXHIBIT I Form of Management Agreement EXHIBIT I-1 Form of Joint Venture
Agreement EXHIBIT I-2 Form of Bill of Sale EXHIBIT J Form of Audit Letter
EXHIBIT K  Form of Guaranty EXHIBIT L  Form of Opinion Letter from Seller’s
counsel EXHIBIT L-1  Form of Opinion Letter from Buyer’s counsel EXHIBIT M  Form
of Holdback Escrow Agreement EXHIBIT N  Form of Pooling Agreement

 



 

 





 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated the 27th day of
August, 2013, by and among: SENTIO-SLR BOSTON PORTFOLIO, LLC, a Delaware limited
liability company, or its successors or assigns (the “Buyer”); OAKTREE SLR, LLC,
a Massachusetts limited liability company (“Seller”) and STEWART TITLE GUARANTY
COMPANY (the “Escrow Agent”).

 

RECITALS:

 

A.           Seller owns that certain 85-unit assisted living and memory care
facility known as Standish Village located at 1190 Adams St., Dorchester,
Massachusetts and certain real and personal property associated therewith (the
“Standish Facility”).

 

B.            Buyer desires to acquire, and Seller is willing to convey to
Buyer, the Standish Facility and certain real and personal property associated
therewith pursuant to the terms described herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Buyer agree as follows:

 

ARTICLE I

TERMINOLOGY

 

1.1           Defined Terms

 

. As used herein, the following terms shall have the meanings indicated:

 

Accrued Employee Benefits: Shall mean any accrued wages, salary, vacation or
other accrued paid time off or benefits for the employees of the Property,
including without limitation those employees who will continue to be employed at
the Property after the Closing.

 

Adjustment Amount: The amount computed under Section 2.5 hereof.

 

Affiliate: With respect to any specified person or entity, any other person or
entity which, directly or indirectly controls, is controlled by, or is under
common control with, the specified person or entity.

 

Applicable Law: Any federal, state, municipal, county, local, foreign or other
statute, law, ordinance, rule or regulation or any order, writ, injunction,
judgment, plan or decree of any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, municipal, county, local, foreign or other.

 

Closing: The consummation of the purchase and sale of the Property in accordance
with the terms of this Agreement on the Closing Date or at such earlier or later
date and time as may be agreed upon by the parties.

 

2

 

 

 

Code: The Internal Revenue Code of 1986, as amended.

 

Documents: This Agreement, all Exhibits and Schedules hereto, and each other
agreement, certificate or instrument to be delivered pursuant to this Agreement.

 

Due Diligence Period: The period commencing on the Effective Date and ending on
6:00 PM Eastern Time on the date which is thirty (30) days after the Effective
Date, during which time Buyer may, at reasonable times with prior notice to
Seller, investigate the financial, legal, operational, environmental and all
other aspects of the Property as Buyer may desire. Buyer acknowledges that
Seller has either produced all items requested by Buyer as described on Exhibit
B hereto (or Buyer has waived its right to receive such items), except for those
items described on Exhibit B-1 hereto which Seller shall produce for, or make
available to, Buyer within ten (10) days after the Effective Date. Seller shall
also produce for Buyer those items listed on Exhibit B-2 at least fifteen (15)
days prior to the Closing.

 

Effective Date: The date first written above.

 

Equity Contribution Amount: The funds required to be contributed by Seller to
the Buyer pursuant to the Joint Venture Agreement, which constitutes five
percent (5%) of the funds (exclusive of any financing obtained by the Buyer)
necessary to consummate the transactions contemplated by this Agreement. For the
avoidance of doubt, the Seller’s Equity Contribution Amount shall be calculated
by (a) determining the total transaction costs associated with Closing the
acquisition contemplated by this Agreement, (b) subtracting any financing
obtained by the Buyer, and (c) multiplying the difference by five percent (5%).
The Seller’s Equity Contribution Amount shall be mutually agreed upon by the
parties no later than five (5) days prior to the Closing.

 

Existing Manager: Shall mean Senior Living Residences, LLC.

 

GAAP: Generally accepted accounting principals as applied in the United States.

 

Knowledge: As used in this Agreement, the term “knowledge” when used to refer to
the knowledge of Seller shall mean the actual knowledge of any member, manager,
officer, employee, or consultant of Seller, including Existing Manager, or any
matter which any such person should have knowledge of upon reasonable inquiry.

 

Licenses: All certificates, licenses, and permits issued by governmental
authorities which are required to be held by an owner or tenant in connection
with the ownership, use, occupancy, operation, and maintenance of the Property
as an assisted living and memory care facility.

 

Lien: Any mortgage, deed to secure debt, deed of trust, pledge, hypothecation,
right of first refusal, security, encumbrance, charge, claim, option or lien of
any kind, whether voluntarily incurred or arising by operation of law or
otherwise, affecting any assets or property, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement, and the filing of or agreement to give any financing statement with
respect to any assets or property under the Uniform Commercial Code or
Applicable Law.

 

3

 

  

Loss: Any and all costs, obligations, liabilities, demands, claims, settlement
payments, awards, judgments, fines, penalties, damages and reasonable
out-of-pocket expenses, including court costs and reasonable attorneys’ fees,
whether or not arising out of a third-party claim.

 

Other Assets: The Resident Agreements, Resident Deposits, Property Agreements,
Intellectual Property and all other property and assets included within the
definition of "Property" in Section 2.1 of this Agreement other than Real
Property, Personal Property and Excluded Property.

 

Permitted Lien: Any (i) statutory liens that secure a governmentally required
payment, including without limitation Taxes, not yet due, (ii) zoning
regulations and restrictive covenants and easements of record that do not
detract in any material respect from the present use of the Property and do not
materially and adversely affect, impair or interfere with the use of any
property affected thereby, (iii) public utility easements of record, in
customary form, to serve the Property, and (iv) any other condition of title as
may be approved by Buyer in writing prior to the end of the Due Diligence
Period.

 

Post-Closing Licensee: The Buyer, Tenant or their designee to whom all Licenses
will be transferred or otherwise obtained in accordance with Applicable Law for
the operation of the Property as an assisted living and memory care facility.

 

Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, whether or not recorded, including interest,
penalties and additions with respect thereto and any interest in respect of such
additions or penalties, but excluding all transfer, conveyance, intangibles,
mortgage transfer, and documentary stamp taxes payable in connection with the
transactions contemplated by this Agreement.

 

Tenant: That entity established by Buyer to lease the Property upon purchase by
the Buyer.

 

Title Insurer: The Title Insurer is as follows:

 

Stewart Title Guaranty Company

c/o Terrance Miklas

One Washington Mall- Suite 1400

Boston, MA 02108

O 617-933-2415 | M 617-293-8171 | F 617-727-8372

TMiklas@stewart.com

 

1.2           Additional Defined Terms. As used herein, the following terms
shall have the meanings defined in the recitals or Section indicated below:

 

4

 

  

Agreed Upon Title Defects Section 7.6(b) Agreement Preamble Assumed Obligations
Section 2.2(c) Buyer Preamble Cap Section 10.4(f) CERCLA Section 4.10 Closing
Date Section 9.1 Compass Village Purchase Agreement Section 11.1(h) Earnest
Money Deposit Section 2.4 Environmental Laws Section 4.10 Escrow Agent Preamble
Escrowed Funds Section 2.6 Excluded Property Section 2.1A Floor Section 10.4(f)
Guarantor Section 7.14 Guaranty Section 7.14 Holdback Escrow Agreement Section
10.5 Holdback Escrow Funds Section 10.5 Improvements Section 2.1(a) Indemnified
Party Section 10.4(a) Indemnifying Party Section 10.4(a) Land Section 2.1(a)
OFAC Section 4.28 Patriot Act Section 4.28 Permitted Buyer-Assignee Section
A.12.7 Permitted Exception Section 7.6(b) Personal Property Section 2.1(a)
Post-Closing Adjustment Amounts Section 2.5(f) Preliminary Adjustment Amount
Section 2.5(f) Property Section 2.1 Property Agreements Section 2.1(c) Proration
Date Section 2.5(a) Proration Schedule Section 2.5(a) Purchase Price Section 2.3
Real Property Section 2.1(a) Records Section 6.10 Rent Roll Section 4.14
Required Cure Items Section 7.6(b) Resident Agreements Section 2.1(d) Resident
Deposits Section 2.1(d) SEC Section 6.6(c) Seller Preamble Standish Facility
Recital A Survey Section 7.6(d) Title Commitment Section 7.6(a) Title Defect
Section 7.6(b) Title Notice Section 7.6(b) Transaction Costs Section 9.4
Transition Period Sublease Section 7.9(c)

 

5

 

  

ARTICLE II

PURCHASE AND SALE

 

2.1           Property

 

. Upon and subject to the terms and conditions provided herein, at Closing,
Seller will sell, transfer, assign and convey to Buyer, and Buyer will purchase
from Seller the following (collectively, the “Property”):

 

(a)          Real Property. All of Seller’s right, title, and interest in and to
that certain parcel of real property consisting of land (“Land”) and all
buildings, structures, fixtures and other improvements (“Improvements”) located
thereon. The Land is more particularly described on Exhibit A attached to this
Agreement. The Land and Improvements (collectively, the “Real Property”) shall
be deemed to include all licenses, and all rights-of-way, beneficial easements
and appurtenances related to the Real Property, other than as set forth on
Schedule 2.1(a). Buyer acknowledges that Seller is reserving certain rights as
to the “Parking Easement” (as that term is defined in Schedule 2.1(a) and that
such Parking Easement may be assigned, extinguished or modified, all as set
forth on Schedule 2.1(a). Buyer will cooperate with Seller as to such
assignment, extinguishment or modification of the Parking Easement provided such
assignment, extinguishment or modification does not adversely affect any zoning
approval or other requirements as to the current use of the Real Property and
does not result in any out-of-pocket costs to Buyer. Notwithstanding the
foregoing, Buyer shall have no obligation to cooperate with Seller as to such
assignment, extinguishment or modification of the Parking Easement to the extent
the real property encumbered by the Parking Easement (as set forth on Schedule
2.1(a)) is, or is contemplated to be, operated as a nursing home, continuing
care, memory care or assisted living facility.

 

(b)          Personal Property. Except as otherwise expressly set forth herein,
all furnishings, machinery, equipment, vehicles, supplies, inventory, linens,
medicine, foodstuffs, consumable and other personal property of any type or
description, including, without limitation, all beds, chairs, sofas,
wheelchairs, tables, kitchen and laundry equipment associated with and present
at the Property (collectively, the “Personal Property”).

 

(c)          Property Agreements. All rights of Seller in, to and under all
contracts, leases, agreements, commitments and other arrangements, and any
amendments, modifications, supplements, renewals and extensions thereof, used or
useful in the operation of the Property made or entered into by Seller as of the
Effective Date, or between the Effective Date and the Closing in compliance with
this Agreement (the “Property Agreements”). Notwithstanding the foregoing,
Property Agreements expressly excludes any contracts, leases, agreements,
commitments and other arrangements, and any amendments, modifications,
supplements, renewals and extensions entered into by Seller after the Effective
Date and prior to the Closing in breach of Section 6.1, and any Property
Agreements for which consents to the assignment thereof to the Buyer have not
been obtained as of the Closing, unless waived by Buyer. Buyer shall have no
obligation under the Property Agreements unless such Property Agreements are
listed on Schedule 2.2(c).

 

6

 

 

 

(d)          Resident Agreements. All rights of Seller in, to and under all
occupancy, residency, leases, tenancy and similar written agreements entered
into in the ordinary course of business with residents of the Property,
including any amendments, modifications, supplements, renewals and extensions
thereof (“Resident Agreements”), and all deposits, initial service fees and
advances of any kind or nature from any resident of the Property (“Resident
Deposits”).

 

(e)          Records. True and complete copies of all the books, records,
accounts, files, logs, ledgers, journals and architectural, mechanical and
electrical plans and specifications pertaining to or used in the operation of
the Property, however such data is stored.

 

(f)          Licenses. Any and all Licenses now held in the name of the Seller,
or any Affiliate(s) of the Seller, and any renewals, extensions, amendments or
modifications thereof to the extent that same may be legally assignable

 

(g)          Claims and Causes of Action. Rights in and to any claims or causes
of action to the extent they are in the nature of enforcing a guaranty,
warranty, or a contract obligation to complete improvements, make repairs, or
deliver services to the Property after the Closing; provided, however, that all
rights, claims and causes of action referred to in this section shall remain the
property of Seller to the extent same relate to, or entitle recovery by Seller
as a result of Seller’s ownership of, the Property during the time period prior
to the Closing.

 

(h)          Intellectual Property. Except as set forth in Schedule 2.1(h), any
and all rights of Seller, if any, with respect to the use of (a) all trade
names, trademarks, service marks, copyrights, patents, jingles, slogans,
symbols, logos, inventions, computer software, operating manuals, designs,
drawings, plans and specifications, marketing brochures, the “Standish Village”
names, logos, symbols, trademarks and web sites, or other proprietary material,
process, trade secret or trade right used by Seller or its Affiliates in the
operation of the Property and (b) all registrations, applications and licenses
for any of the foregoing; provided, however, that except as provided in this
Agreement, Seller makes no representation or warranty as to its rights, if any,
in such Intellectual Property, it being intended that Seller convey to Buyer all
such rights that Seller may have in the intellectual property without warranty
or representation as to such rights. Buyer acknowledges that an affiliate of
Seller owns the service mark described in U.S. Patent and Trademark Office Reg.
Number 4,268,574 (the “Registered Mark”) and that the Registered Mark is
expressly excluded from the Intellectual Property being conveyed by Seller to
Buyer; provided, however, that upon request of Buyer, Seller shall cause a
Licensing Agreement in the form as is annexed to Schedule 2.1(h), to be executed
by the holder of the Registered Mark so as to permit Buyer to utilize such
Registered Mark in accordance with the Licensing Agreement.

 

7

 

  

2.1A       Excluded Assets. Expressly excluded from the property and assets
being conveyed by Seller to Buyer pursuant hereto are (i) cash and cash
equivalents of Seller, (ii) all accounts receivable, and any other receivable or
claim of the Seller arising from any action by Seller prior to the Closing
including, but not limited to, providing services to residents, billed and
unbilled, recorded or unrecorded, accrued and existing with respect to services
up to the Closing Date; (iii) the personal property listed on Schedule 2.1(A)
attached hereto and made a part hereof; (iv) Seller’s bank accounts and
intercompany accounts; (v) life insurance policies, if any, of officers and
other employees of Seller or affiliates and other insurance policies relating to
the Standish Facility, including any and all rights of Seller to make claims or
receive any proceeds thereunder; (vi) all refunds or credits, if any, of income
taxes and other tax refunds or abatements due to or from Seller and accrued
prior to the Closing Date; (vii) all corporate records of Seller and all
financial and tax records of Seller is required to maintain by law; (viii)
vehicles, if any, used in connection with the Standish Facility; (ix) vendor and
utility deposits and prepaid expenses including prepaid expenses relating to
insurance and taxes, to the extent that Buyer has not reimbursed Seller for such
amounts at the Closing as an Adjustment; and (x) insurance proceeds and
settlements, if any, related to the time prior to the Closing (collectively, the
“Excluded Assets”).

 

2.1B.       Structure of Transaction. The parties acknowledge that Seller will
be a member of Buyer pursuant to a certain Limited Liability Company Agreement
of Sentio-SLR Boston Portfolio, LLC (the “Joint Venture Agreement”) by and
between Seller and Sentio Boston LLC (“Sentio”). Although the transaction
contemplated by this Agreement is structured so that the Buyer is purchasing a
100% ownership in the Standish Facility, the substance of the transaction is
that notwithstanding the conveyance by the Seller to the Buyer of the one
hundred percent (100%) ownership in the Standish Facility, Seller is retaining a
five per cent (5%) ownership interest in the Standish Facility as a result of
its capital contribution to the Buyer pursuant to, and subject to, the
provisions of the Joint Venture Agreement. Accordingly, the parties hereto
acknowledge and agree that it is the intention of the parties, and Seller’s
objective, that the conveyance of the Standish Facility by Seller be deemed, for
tax purposes: (a) to be a sale of only a ninety-five per cent (95%) interest
(the “Conveyed Interest”) in the Standish Facility; (b) a retention of a five
per cent (5%) interest (the “Retained Interest”) by Seller therein; and (c) a
contribution of such Retained Interest to the Buyer pursuant to the Joint
Venture Agreement so as to constitute as to such Retained Interest a
tax-deferred contribution of property to a partnership in exchange for an
interest in the partnership (i.e. Seller’s member interest in Buyer) pursuant to
the requirements of Section 721 of the Internal Revenue Code of 1986, as
amended. Buyer agrees to cooperate with the Seller, at no additional cost or
expense to Buyer, in structuring the transaction to achieve this objective.
Buyer agrees that all funds, proceeds and other property received by Seller on
account of the Conveyed Interest as well as other assets owned by Seller but not
required to be contributed to Buyer pursuant to the Joint Venture Agreement (all
such funds, proceeds and other property as described in this sentence to be
referred to as the “Conveyed Interest Proceeds”) may be distributed to Seller’s
members and other persons without any claim whatsoever by Buyer as to such
Conveyed Interest Proceeds. Additionally, to the extent that the “Parking
Easement” (as that term is defined in Section 2.1(a) of this Agreement) is
assigned, extinguished or modified as set forth in Section 2.1(a) of this
Agreement, such Parking Easement, and all benefits derived from the assignment,
extinguishment or modification thereof, shall be retained solely by the Seller,
and Buyer shall have no rights with respect to such benefits.

 

2.2           Assumption of Liabilities.

 

(a)          [Reserved]

 

8

 

  

(b)          Buyer is assuming no liabilities attributable to the operation or
ownership of the Property which accrued or occurred on or prior to the Closing,
all of which Seller shall pay, discharge and perform when due. Specifically,
without limiting the foregoing, Buyer shall not assume (i) any claim, action,
suit, or proceeding pending as of the Closing or any subsequent claim, action,
suit, or proceeding arising out of or relating to any event occurring prior to
Closing, with respect to the manner in which Seller conducted its businesses on
or prior to the Closing (ii) any liability for Taxes other than real property
taxes from and after Closing, or (iii) any liability under any Property
Agreements, except for the Assumed Obligations listed in Schedule 2.2(c).

 

(c)          Buyer acknowledges that, effective as of the Closing, Buyer shall
assume and undertake to pay, discharge, and perform only the liabilities and
obligations of Seller under the Property Agreements listed in Schedule 2.2(c)
(but not the Property Agreements which are entered into after the Effective Date
hereof not in compliance with this Agreement or Property Agreements for which
consents to the assignment thereof to the Buyer hereunder have not been obtained
as of the Closing), to the extent such liabilities and obligations arise during
and relate to any period from and after the Closing (collectively, the “Assumed
Obligations”).

 

2.3           Purchase Price. The purchase price for the Property shall be an
amount equal to FIFTEEN MILLION FIVE HUNDRED FIFTY THOUSAND AND NO/100 U.S.
DOLLARS ($15,550,000.00), (the “Purchase Price”), plus or minus (whichever is
applicable) the Adjustment Amount, and shall be paid by Buyer to Seller at
Closing as follows:

 

(a)          By the grant to Seller of an equity interest of five percent (5%)
in Buyer; and

 

(b)          in cash via wire transfer of immediately available funds in an
amount equal to (i) the Purchase Price, as adjusted, and reduced by (ii)
Seller’s Equity Contribution Amount.

 

Prior to the expiration of the Due Diligence Period, Buyer and Seller shall
agree upon an allocation of the Purchase Price for local, state and federal tax
purposes; which allocation will specify the Purchase Price for the Property by
Real Property, Personal Property and Other Assets. The agreed allocation will be
attached to this Agreement in the form shown on Schedule 2.3.

 

2.4           Earnest Money Deposit. Buyer will, within five (5) days after the
Effective Date deposit SEVENTY SEVEN THOUSAND SEVEN HUNDRED FIFTY AND NO/100
U.S. DOLLARS ($77,750.00), and, within two (2) business days after the
expiration of the Due Diligence Period so long as Buyer has not terminated this
Agreement, an additional SEVENTY SEVEN THOUSAND SEVEN HUNDRED FIFTY AND NO/100
U.S. DOLLARS ($77,750.00), (the “Earnest Money Deposit”) with Escrow Agent. The
Earnest Money Deposit will be refunded to Buyer if Buyer terminates this
Agreement prior to the expiration of the Due Diligence Period as permitted under
Section 11.1(a). After the expiration of the Due Diligence Period, the Earnest
Money Deposit will be non-refundable to Buyer and will be paid to Seller if this
Agreement is terminated for any reason other than Buyer's termination of this
Agreement under Section 11.1(b), Section 11.1(c), Section 11.1(e), Section
11.1(f) or Section 11.2(a)(i). Upon Closing, the Earnest Money Deposit shall be
applied to the Purchase Price.

 

9

 

  

2.5          Adjustment of Purchase Price.

 

(a)          All income and expenses (including prepaid expenses) of the
Property shall be prorated on a daily basis between Seller and Buyer as of 11:59
p.m., on the date (the “Proration Date”) immediately preceding the Closing. Such
items to be prorated shall include, without limitation:

 

(i)Payments under Assumed Obligations;

 

(ii)The amount of Accrued Employee Benefits;

 

(iii)Utility charges, if any, based on utility charges for the month immediately
preceding the Closing; and

 

(iv)Real property taxes, which for the fiscal year 2014 shall be pro-rated based
upon the actual year fiscal 2014 tax amounts, if available, and if not,
available, then upon the actual assessed value for fiscal year 2014, but to the
extent the actual assessed value for fiscal year 2014 is unavailable, the actual
assessed value for fiscal year 2013 and applying either (a) the fiscal year 2014
tax rate if known, or (b) to the extent the fiscal year 2014 tax rate is
unavailable, the fiscal year 2013 tax rate. Should actual taxes for the current
year vary from estimated taxes, each party shall have the right to demand and
receive from the other a re-proration of taxes and reimbursement for the
prorated amount or variation thereof.

 

Buyer and Seller shall prepare a proposed schedule (the “Proration Schedule”)
prior to Closing that shall include the items listed above and any other
applicable income and expenses with regard to the Property. Seller and Buyer
will use all reasonable efforts to finalize and agree upon the Proration
Schedule at least two (2) business days prior to Closing.

 

(b)          Any escrow accounts held by any utility companies, and any cash
deposits made by Seller or Seller’s Affiliates prior to Closing to secure
obligations under Assumed Obligations shall be either paid to Seller or, if
assigned to Buyer, Seller shall receive a credit at Closing for any such
deposits.

 

(c)          With respect to any amounts held by Seller in a resident escrow or
trust account under any Property Agreement, at or promptly following Closing,
Seller shall return the same to the depositor thereof (to the extent the amounts
held in any such accounts have not been applied against amounts owing by the
depositor thereof in accordance with the terms of the applicable Property
Agreement) or transfer such resident escrow or trust account under any Property
Agreement to Buyer, whereupon Buyer shall be solely responsible for such
resident escrow or trust account so transferred to Buyer. With respect to any
cash security or other deposits actually held by Seller pursuant to the Property
Agreements (i.e., other than amounts held in a resident escrow or trust
account), at Closing, Seller shall credit Buyer for all such deposits (to the
extent such security or other deposits have not been applied against delinquent
amounts owing under such Property Agreements as provided therein).

 

10

 

  

(d)          Seller shall receive all income from, and shall be responsible for,
all expenses of the Property attributable to the period prior to the Proration
Date, unless otherwise provided for in this Agreement. In the event Buyer
receives any payment from a tenant for rent due for any period prior to the
Proration Date or payment of any other receivable of Seller, Buyer shall forward
such payment to Seller.

 

(e)          Buyer shall receive all income from, and shall be responsible for,
all expenses of the Property attributable to the period from and after the
Proration Date, unless otherwise provided for in this Agreement. In the event
Seller or Seller’s Affiliates receive any payment from a tenant for rent due for
any period from and after the Proration Date, Seller shall forward such payment
to Buyer.

 

(f)          The parties agree that any amounts that may become due under this
Section 2.5 shall be paid at Closing as can best be determined (such amount, the
“Preliminary Adjustment Amount”). A post-Closing reconciliation of pro-rated
items shall be made by the Buyer and Seller within ninety (90) days after
Closing and any amounts due at that time shall be promptly forwarded to the
respective party in a lump sum payment. Any additional amounts which may become
due after such determination shall be forwarded at the time they are received.
Any amounts due under this Section 2.5 which cannot be determined within ninety
(90) days after Closing shall be reconciled as soon thereafter as such amounts
can be determined. Any amounts due under this Section 2.5 after the Closing
shall be referred to as the “Post-Closing Adjustment Amounts”. Buyer and Seller
agree that each shall have the right to audit the records of the other for up to
one (1) year following Closing in connection with any such post-Closing
reconciliation.

 

(g)          Buyer shall receive a credit towards the Purchase Price for the
Accrued Employee Benefits, if any, and any other obligations as otherwise
expressly agreed by the Buyer and Seller.

 

(h)          This Section 2.5 shall survive the Closing.

 

2.6           Escrow Agent.

 

(a)          By its execution and delivery of this Agreement, Escrow Agent
agrees to be bound by the terms and conditions in Section 2.4 of this Agreement
to the extent applicable to its duties, liabilities and obligations as “Escrow
Agent.” Escrow Agent shall hold and dispose of the funds deposited with the
Escrow Agent pursuant to this Agreement (“Escrowed Funds”) in accordance with
the terms of this Agreement. Escrow Agent shall incur no liability in connection
with the safekeeping or disposition of the Escrowed Funds for any reason other
than Escrow Agent’s breach of contract, willful misconduct or gross negligence.
Escrow Agent shall be reimbursed by Buyer and Seller, jointly and severally, for
all out-of-pocket costs and expenses incurred in connection with its obligations
hereunder. If Escrow Agent is in doubt as to its duties or obligations with
regard to the Escrowed Funds, or if the Escrow Agent receives conflicting
instructions from Buyer and Seller with respect to the Escrowed Funds, the
Escrow Agent shall not be required to disburse the Escrowed Funds and may, at
its option, continue to hold the Escrowed Funds until both Buyer and Seller
agree as to their disposition, or until a final judgment is entered by a court
of competent jurisdiction directing their disposition, or the Escrow Agent may
interplead the Escrowed Funds in accordance with the laws of the Commonwealth of
Massachusetts. Escrow Agent shall not be responsible for the preservation of
principal or any interest on the Escrowed Funds except as is actually earned, or
for the loss of any interest or principal resulting from the withdrawal of the
Escrowed Funds prior to the date interest is posted thereon.

 

11

 

  

(b)          The Escrow Agent may resign upon written notice to the Seller and
Buyer. If a successor escrow agent is not appointed by the Seller and Buyer
within this thirty (30) day period, the Escrow Agent may, but shall have no duty
to, petition a court of competent jurisdiction to name a successor. If no
successor escrow agent is appointed within thirty (30) days after such written
notice, the Escrow Agent may withhold performance by it pursuant to Section
2.6(a) until such time as a successor escrow agent is appointed and, at such
time, the Escrow Agent shall deliver the Escrowed Funds or other documents,
instruments or items, if any, delivered to the Escrow Agent hereunder to any
such successor escrow agent; provided, however, the Escrow Agent shall act in
accordance with any joint written instructions from the Seller and Buyer.

 

(c)          The Escrow Agent may be removed, with or without cause, by the
Buyer and Seller acting jointly at any time by providing written notice to the
Escrow Agent.

 

(d)          This Section 2.6 shall survive the Closing or the expiration or any
termination of this Agreement.

 

ARTICLE III

DUE DILIGENCE PERIOD

 

3.1           Due Diligence Period. During the Due Diligence Period, Buyer shall
have the right to a complete physical inspection of the Property as the Buyer
deems appropriate to review and evaluate the Property, the nature and extent of
the Property, and operations of the Property, and all rights and liabilities
related thereto. In consideration of the execution of this Agreement, Seller
agrees to cause to be provided to or made available to Buyer, at no cost to
Buyer, all items requested on the attached Exhibit B, via electronic mail
submission or electronic data room, in an electronic format from which Buyer can
generate an accurate and complete paper copy that is both legible and suitable
for inspection and review. Buyer acknowledges receipt as of the date hereof of
all items listed on Exhibit B, other than those items listed on the attached
Exhibit B-1. Buyer may request that other items be provided by Seller in
addition to those specifically listed in Exhibit B, which items shall be
mutually agreed upon by the Buyer and Seller in their reasonable discretion;
provided, however, that neither Buyer’s request for such additional items nor
Seller’s agreement to provide those additional items shall extend or enlarge the
Due Diligence Period. During the Due Diligence Period, Buyer shall have
reasonable access to the Property at all reasonable times during normal business
hours for the purpose of conducting reasonably necessary tests, including
surveys and architectural, engineering, geotechnical and environmental
inspections and tests, provided that, when practicable, (a) Buyer will give
Seller prior notice of any such inspection or test and (b) all such tests shall
be conducted by Buyer in compliance with Buyer’s responsibilities set forth in
Section 3.2 below. In the course of its investigation of the Property, Buyer may
make inquiries to third parties such as Existing Manager, parties to Property
Agreements and municipal, local and other government officials and
representatives; provided that Buyer shall not contact any parties to Property
Agreements (other than the applicable Seller or the Existing Manager) without
Seller’s prior written consent (not to be unreasonably withheld, conditioned or
delayed). Notwithstanding the foregoing, Buyer may contact and file permit
applications with any governmental authorities required to obtain the permits
and approvals described in Section 7.8(a) hereof. Seller shall cooperate with
Buyer’s due diligence during normal business hours so long as Buyer gives at
least twenty-four (24) hours’ notice to Seller, conducts such due diligence
during normal business hours and is not disruptive to the operation of Seller’s
business at the Property.

 

12

 

  

3.2           Buyer’s Responsibilities. In conducting any inspections,
investigations or tests of the Property, Buyer shall (i) not unreasonably
disturb the tenants or interfere with their use of the Property; (ii) not
materially or unreasonably interfere with the operation and maintenance of the
Property; (iii) not materially damage any part of the Property or any personal
property owned or held by any tenant or any third party; (iv) not injure or
otherwise cause bodily harm to Seller or its agents, guests, invitees,
contractors and employees or any tenants or their guests or invitees; (v) comply
in all material respects with all Applicable Laws; and (vi) not permit any Liens
to attach to the Property by reason of the exercise of its rights hereunder.

 

3.3           Continuing Diligence and Inspection Rights. Following the
expiration of the Due Diligence Period, and prior to the Closing or any earlier
termination of this Agreement, at reasonable times and upon reasonable notice,
Buyer or Buyer’s agent(s), consultants, or other retained professionals shall
have the right, at Buyer’s expense, to perform or complete such further
inspections and assessments of the Property as Buyer deems necessary or
desirable to comply with Buyer’s internal requirements or the requirements of
Buyer’s lenders, investors, or members, including, without limitation, further
inspection of environmental and structural aspects, assessments of the
compliance of the Property with all Applicable Laws, and customary pre-closing
walk-throughs. Notwithstanding the foregoing, all such inspections and
assessments by Buyer shall be subject to the terms and conditions of Section 3.2
above and shall not extend Buyer’s rights to terminate this Agreement pursuant
to Section 11.1(a) hereof.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as of the Effective Date and as of the
Closing as follows:

 

4.1           Organization; Good Standing. Seller is validly existing and in
good standing under the laws of the State of Massachusetts, with all requisite
company power and authority to carry on its business in the manner and in the
location in which such business has been and is now being conducted, to execute
and deliver this Agreement, and to perform its obligations hereunder. Seller has
the full right, power and authority and has obtained any and all consents
required to enter into this Agreement, all of the documents to be delivered by
Seller at the Closing and to consummate or cause to be consummated the
transactions contemplated hereby.

 

4.2           Consent of Third Parties. Except as otherwise set forth on
Schedule 4.2, no consent or approval of any third party is required as a
condition to the entering into, performance or delivery of this Agreement by
Seller other than such consent as has been previously obtained.

 

13

 

  

4.3           Authority; Enforceability. The execution and delivery of this
Agreement has been duly authorized by Seller, and this Agreement constitutes the
valid and binding obligation and agreement of Seller, enforceable against Seller
in accordance with its terms.

 

4.4           Absence of Conflicts. Subject to obtaining the consents and
approvals described on Schedule 4.2 and the payment in full of the existing
mortgage on the Property at the Closing, neither the execution, delivery or
performance of this Agreement will (i) conflict with or result in any breach of
any of the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, or (iv) give any third party the right to
modify, terminate, or accelerate any obligation under, the provisions of the
articles of organization or operating agreement of Seller and/or its Affiliates,
any indenture, mortgage, lease, loan agreement or other agreement or instrument
to which Seller and/or its Affiliates is bound or affected, the Property
Agreements or any Applicable Law.

 

4.5           No Judgments. Except as set forth on Schedule 4.5, there are no
judgments presently outstanding and unsatisfied against the Property, the Seller
or any of Seller’s assets.

 

4.6           No Governmental Approvals. Except as set forth on Schedule 4.6, No
order, permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority is required to authorize, or is required
in connection with the execution, delivery and performance by Seller of this
Agreement or the taking of any action contemplated by this Agreement, which has
not been obtained.

 

4.7           Insurance. Schedule 4.7 sets forth an accurate summary of all
general liability, fire, theft, professional liability and other insurance
maintained with respect to the Property, currently and for the last three (3)
years. Neither Seller, nor to Seller’s Knowledge, Existing Manager has taken any
action or failed to act in a manner, including the failure of Seller or Existing
Manager to give any notice or information, which would limit or impair the
rights of Seller or Existing Manager under such insurance policies. Seller shall
provide Buyer with current loss runs within fifteen (15) days after the end of
each month from the Effective Date until the Closing. Prior to Closing Seller
will promptly notify Buyer of any potential losses or claims that may be covered
by the insurance of which Seller has Knowledge.

 

4.8           Litigation. Except as set forth on Schedule 4.8, there is no
pending or, to Seller’s Knowledge, considered or threatened judgment,
litigation, proceeding, investigation or inquiry (by any person, governmental or
quasi-governmental agency or authority or otherwise) to which Seller or the
Property is a party, including without limitation, litigation brought by Seller
against any third party.

 

4.9           Compliance with Laws. Except as provided on Schedule 4.9, to
Seller’s Knowledge, the Property has been constructed and has been and is
presently used and operated in compliance in all respects with, and in no way in
violation of, any Applicable Laws affecting the Property or any part thereof.
Neither the Seller nor the Existing Manager has received notice of any such
violation.

 

14

 

  

4.10         Environmental Matters. Neither Seller nor Existing Manager has
generated, stored or disposed of any hazardous substance at or on the Property,
and, except as set forth in Schedule 4.10, Seller has no Knowledge of any
previous or present generation, storage, disposal or existence of any hazardous
substance at or on the Property other than in accordance with all Applicable
Laws. The term “hazardous substance” shall mean “hazardous waste,” “toxic
substances,” “petroleum products,” “pollutants,” or other similar or related
terms as defined or used from time to time in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. §§ 1801, et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. § 6921, et seq.), similar state laws, and regulations (the
“Environmental Laws”) adopted thereunder. Neither Seller, nor, to Seller’s
Knowledge, Existing Manager, has filed or been required to file any notice
reporting a release of any hazardous substance into the environment, and no
notice pursuant to Section 103(a) or (c) of the CERCLA, 42 U.S.C. § 9601, et
seq. or any other Environmental Law has been or was required to be filed.
Neither Seller, nor, to Seller’s Knowledge, Existing Manager, has received any
notice letter under any Environmental Law or any notice or claim, and there is
no investigation pending, contemplated, or to Seller’s Knowledge threatened, to
the effect that Seller or Existing Manager is or may be liable for or as a
result of the release or threatened release of hazardous substance into the
environment or for the suspected unlawful presence of any hazardous waste on the
Property. Seller agrees to indemnify and hold Buyer, Tenant, and their
Affiliates harmless from any Loss resulting from a breach of this Section 4.10.
Notwithstanding the provisions of ARTICLE X, the agreement to indemnify in this
Section 4.10 shall survive the Closing without limitation.

 

4.11         Assessments. There are no special or other assessments for public
improvements or otherwise now affecting the Property, now pending or, to
Seller’s Knowledge, threatened special assessments affecting the Property, and
no contemplated improvements affecting the Property that may result in special
assessments affecting the Property.

 

4.12         Property Agreements. The Property Agreements listed on Exhibit C
hereto are in full force and effect and are all of the agreements relating to or
affecting the Property. Seller is not in default of any of its obligations under
any of the Property Agreements, and Seller has no Knowledge of any default on
the part of any other party thereto.

 

4.13         Licenses. Exhibit D attached hereto is a true and complete list of
all Licenses held by the Seller. The Licenses listed on Exhibit D are valid and
to Seller’s Knowledge no material violations exist with respect to such
Licenses. To Seller’s Knowledge, no other Licenses are required to be held by
the Seller for the lawful ownership, use, occupancy, operation and maintenance
of the Property as an assisted living and memory care facility. No applications,
complaints or proceedings are pending or, to the Knowledge of Seller,
contemplated or threatened which may (i) result in the revocation, modification,
non-renewal or suspension of any License or of the denial of any pending
applications, (ii) the issuance of any cease and desist order, or (iii) the
imposition of any fines, forfeitures, or other administrative actions with
respect to the Property or its operation. A list of all unsatisfied or otherwise
outstanding citations with respect to the Property or its operation is shown on
Exhibit H.

 

15

 

  

4.14         Resident Agreements. Except as otherwise noted on Schedule 4.14,
the rent roll attached hereto as Exhibit F (the “Rent Roll”) is true and
complete, and no Resident Agreement currently in effect with respect to the
Property contains any material financial concession from the standard form of
Resident Agreement for the Property attached hereto as Exhibit G. Seller is not
in default under any of its material obligations under any Resident Agreement or
any lease, and, except as set forth on the Rent Roll, Seller has no Knowledge of
any material default on the part of any other party thereto. All of the Resident
Agreements identified on the Rent Roll are currently in full force and effect as
of the date of the Rent Roll.

 

4.15         Medicare; Medicaid. Except as set forth in Schedule 4.15, no
portion of the income from any Property is attributable to Medicare, Medicaid or
any public or private third party payor or other program, except for certain
payment from private insurers pursuant to long-term care policies. To Seller’s
Knowledge, all billing practices of Seller and Existing Manager with respect to
private insurance companies have been in compliance with all Applicable Laws.

 

4.16         Condemnation. Neither Seller nor Existing Manager has received any
written notice of any pending or contemplated condemnation, eminent domain or
similar proceeding, with respect to all or any portion of the Property.

 

4.17         Condition of Property.

 

(a)          Real Property. Except as described on Schedule 4.17, with regard to
the Property, to the Seller’s Knowledge:  (i) there are no material structural
defects, (ii) there is no insect or rodent infestation, (iii) the roof is free
of leaks, (iv) there are no leaks in the foundation, (v) there are no toxic mold
or mold-related problems, and (vi) all mechanical and utility systems servicing
the Real Property are in good condition and proper working order, free of
material defects and in substantial compliance with all Applicable Laws.

 

(b)          Personal Property. Except as described on Schedule 4.17: (i) the
Personal Property comprises all material assets, rights or property used in the
operation of the assisted living facility located on the Real Property and
constitutes all of the personal property used or required for the operation of
the Property as an assisted living facility, and (ii) all of the Personal
Property is in good condition, working order and repair (ordinary wear and tear
excepted).

 

(c)          Intellectual Property. Except as described on Schedule 4.17, the
Intellectual Property comprises all material assets, rights or property used in
operation of the operation of the assisted living facility located on the Real
Property and constitutes all the intellectual property used for the operation of
the Property as an assisted living facility.

 

4.18         Independent Property. Except as described on Schedule 4.18, the
Property is an independent unit which does not rely on facilities (other than
facilities of public utility, sewer and water companies) located on any property
not included in the Property (i) to fulfill any zoning, building code, or other
municipal or governmental requirement, or (ii) for structural support or the
furnishing of any essential building systems or utilities, including, but not
limited to, electric, plumbing, mechanical, heating, ventilating and air
conditioning systems. No building or other improvements not included in the
Property relies on any part of the Property to fulfill any zoning, building
code, or other municipal or governmental requirement or for structural support
or the furnishing of any essential building systems or utilities.

 

16

 

  

4.19         Full Disclosure. To the Seller’s Knowledge, none of the
representations or warranties in this Agreement by Seller, any descriptive
information concerning the Property set forth in this Agreement, or any Schedule
or Exhibit attached hereto and referenced herein contains any untrue statement
of a fact or omits to state a fact necessary to make the statements of fact
contained therein not misleading.

 

4.20         Utilities Access. Except as described on Schedule 4.20, the Real
Property has adequate water supply, storm and sanitary sewer facilities,
adequate access to telephone, gas and electricity connections, adequate fire
protection, drainage, means of ingress and egress to and from public highways
and, without limitation, other public utilities. Except as described on Schedule
4.20, the parking facilities located on the Property comply with all Applicable
Laws or meet requisite exceptions or variances to such laws. All public
utilities are installed and operating, and all installation and connection
charges have been paid in full. All streets and roads necessary for access to
and full utilization of the Property, and every part thereof, have been built,
completed, dedicated, and accepted for maintenance and public use by the
appropriate governmental authorities or are otherwise owned and maintained by
local governments for public use. Seller has no Knowledge of any fact or
condition existing that would result or could result in the termination or
reduction of the current access from the Property to the existing roads and
highways or to sewer or other utility services presently serving the Property.

 

4.21         Zoning. Except as provided on Schedule 4.9, the current use of the
Property is permitted under the applicable municipal zoning ordinances, or
special exceptions, variances, or conditions thereto, and the Property complies,
to the extent required (including any waiver or grandfathering), with all
conditions, restrictions and requirements of such zoning ordinances and all
amendments thereto. Evidence of such compliance for the Property is contained on
Exhibit E.

 

4.22         FIRPTA. Seller is not a “foreign person” within the meaning of
Section 1445 of the Code and the Regulations issued thereunder.

 

4.23         Interests; Title. Except as described on Schedule 4.23, Seller owns
one hundred percent (100%) of the ownership interest in the Property, free and
clear of all Liens except Permitted Exceptions and Permitted Liens. There are no
outstanding options or other rights to purchase or otherwise acquire any
ownership interest in the Property.

 

4.24         Title Encumbrances. Except as described on Schedule 4.24, Seller is
not in default under any of its material obligations under any recorded
agreement, easement or instrument encumbering title to the Property, and Seller
has no Knowledge of any material default on the part of any other party thereto.

 

4.25         Affordable Housing Units. Except as described on Schedule 4.25, no
bedroom or unit in the Property is leased or reserved for lease as an affordable
housing unit or for low- or moderate-income residents. Except as described on
Schedule 4.25, the Property is not required to lease or reserve any unit or
bedroom as an affordable housing unit or bedroom or for low-income or
moderate-income residents pursuant to a presently existing agreement or
Applicable Law.

 

17

 

  

4.26         No New Survey Matters. Since the dates of the most recent surveys
for the Real Property (complete and accurate copies of which have been or will
be provided to Buyer pursuant to Section 7.6(d)), to Seller’s Knowledge, no new
survey matters have arisen in connection with the Real Property which would
otherwise be required under the applicable ALTA/ACSM standards to be shown
thereon.

 

4.27         Loans. Except as otherwise described on Schedule 4.27, there are no
loans secured by the Property.

 

4.28         Patriot Act Compliance. To the extent applicable to Seller, to
Seller’s Knowledge Seller has complied in all material respects with the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”) and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”), to the extent such laws are applicable to
Seller. Seller is not included on the List of Specially Designated Nationals and
Blocked Persons maintained by the OFAC, nor is it a resident in, or organized or
chartered under the laws of, (A) a jurisdiction that has been designated by the
U.S. Secretary of the Treasury under Section 311 or 312 of the Patriot Act as
warranting special measures due to money laundering concerns or (B) any foreign
country that has been designated as non-cooperative with international
anti-money laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur.

 

4.29         Broker’s or Finder’s Fees. Except as provided on Schedule 4.29, no
agent, broker, investment banker or other person or firm acting on behalf of or
under the authority of Seller or any Affiliate of Seller is or will be entitled
to any broker’s or finder’s fee or any other commission or similar fee, directly
or indirectly, in connection with the transactions contemplated by this
Agreement. This Section 4.29 shall survive the Closing or the expiration or any
termination of this Agreement.

 

4.30         Insolvency. Neither Seller nor any of its Affiliates have, and to
Seller’s Knowledge, Existing Manager has not (i) commenced a voluntary case or
had entered against them a petition for relief under any Applicable Law relative
to bankruptcy, insolvency, or other relief for debtors, (ii) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator, or similar official in any federal, state or foreign judicial or
non-judicial proceeding to hold, administer, and/or liquidate all or
substantially all of their respective assets, (iii) had filed against them any
involuntary petition seeking relief under any Applicable Law relative to
bankruptcy, insolvency, or other relief to debtors which involuntary petition is
not dismissed within sixty (60) days, or (iv) made a general assignment for the
benefit of creditors.

 

18

 

  

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as of the Effective Date and as of the
Closing as follows:

 

5.1           Organization and Good Standing. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. Buyer has all requisite corporate power to own, operate,
and lease the Property and carry on business as it is now being conducted and as
the same will be conducted following the Closing.

 

5.2           Authorization and Binding Effect of Documents. The execution and
delivery of this Agreement has been duly authorized by Buyer, and this Agreement
constitutes the valid and binding obligation and agreement of Buyer, enforceable
in accordance with its terms (subject to the effect of bankruptcy, insolvency
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditor’s rights and remedies generally, and to limitations imposed by general
principles of equity, whether applied by a court of law or of equity).

 

5.3           Absence of Conflicts. Neither the execution and delivery of this
Agreement, nor compliance with the terms and provisions hereof, will
(i) conflict with or result in any breach of any of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in a violation of,
or (iv) give any third party the right to modify, terminate, or accelerate any
obligation under, the provisions of the articles of organization or operating
agreement of Buyer and/or its Affiliates, any indenture, mortgage, lease, loan
agreement or other agreement or instrument to which Buyer and/or its Affiliates
is bound or affected, or any Applicable Law to which Buyer and/or its Affiliates
is subject.

 

5.4           Consents. The execution, delivery and performance by Buyer and/or
its Affiliates of this Agreement and the other Documents, and consummation by
Buyer and/or its Affiliates of the transactions contemplated hereby and thereby,
do not and will not require the authorization, consent, approval, exemption,
clearance or other action by or notice or declaration to, or filing with, any
court or administrative or other governmental body, or the consent, waiver or
approval of any other person or entity, excluding consents that Seller is
obligated to obtain under Section 7.12 below.

 

5.5           Patriot Act Compliance. To the extent applicable to Buyer, to
Buyer’s actual knowledge upon reasonable inquiry, Buyer has complied in all
material respects with the Patriot Act and the regulations promulgated
thereunder, and the rules and regulations administered by OFAC, to the extent
such laws are applicable to Buyer. Buyer is not included on the List of
Specially Designated Nationals and Blocked Persons maintained by the OFAC, nor
is it a resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Section 311 or 312 of the Patriot Act as warranting special measures due
to money laundering concerns or (B) any foreign country that has been designated
as non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.

 

19

 

  

5.6           Broker’s or Finder’s Fees. No agent, broker, investment banker, or
other person or firm acting on behalf of Buyer or any of its Affiliates or under
its authority, is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, from Buyer or any of
its Affiliates in connection with the transactions contemplated by this
Agreement. This Section 5.6 shall survive the Closing or the expiration or any
termination of this Agreement.

 

5.7           Financial Capacity. Buyer represents and warrants that Buyer, or
an Affiliate thereof, has the requisite financial capacity to complete the
transactions contemplated hereby and to pay to Seller all amounts due hereunder.

 

5.8           Suitability.  Buyer has no Knowledge of any facts that would deem
it not suitable or qualified to own or operate the Standish Facility or obtain
all licenses and governmental approvals with respect thereto.

 

ARTICLE VI

OTHER COVENANTS

 

6.1           Conduct of Business Prior to the Closing. Seller covenants and
agrees that from the Effective Date through the Closing, unless Buyer otherwise
consents in writing, Seller, its Affiliates and Existing Manager shall:

 

(a)          Operate the Property in the ordinary course of business, including
(i) incurring expenses consistent with the past practices, (ii) using
commercially reasonable efforts to preserve the Property’s present business
operations, organization and goodwill and its relationships with residents,
customers, employees, advertisers, suppliers and other contractors, and (iii)
maintaining the Licenses listed on Exhibit D.

 

(b)          Operate the Property and otherwise conduct business in accordance
with the terms or conditions of the Licenses listed on Exhibit D, all Applicable
Laws having jurisdiction over any aspect of the operation of the Property and
all applicable insurance requirements.

 

(c)          Maintain the books and records for the Property.

 

(d)          Timely comply in all material respects with the Property
Agreements.

 

(e)          Not sell, lease, grant any rights in or to or otherwise dispose of,
or agree to sell, lease or otherwise dispose of, the Property in whole or in
part, except to residents of the facility in the ordinary course of business
using a form of resident agreement agreed upon by Seller and Buyer.

 

(f)          Take commercially reasonable efforts to maintain the Personal
Property currently in use in reasonably good operating condition and repair,
except for ordinary wear and tear, in a manner consistent with past practices.

 

(g)          Perform all covenants, terms, and conditions and make all payments
in a timely fashion, under any loans listed on Schedule 4.27.

 

20

 

  

(h)          Not amend or modify the Property Agreements or take or fail to take
any action thereunder outside the ordinary course of Seller’s business.

 

(i)          Subject to Section 12.18 below, not make any alterations or
improvements to the Property or make any capital expenditure with respect to the
Property in excess of ONE HUNDRED THOUSAND AND NO/100 U.S. DOLLARS ($100,000.00)
other than those that are required by Applicable Law or that are necessary to
preserve the coverage under or comply with the terms of any insurance policy
with respect to the Property.

 

(j)          Not enter into any agreement which calls for annual payments in
excess of TEN THOUSAND AND NO/100 U.S. DOLLARS ($10,000.00) or for a term in
excess of one year, unless such agreement can be terminated upon not more than
sixty (60) days prior written notice without the payment of any termination fee
or penalty payment; notwithstanding the foregoing, nothing herein shall prevent:
(i) Standish SLR, LLC or its members from entering into, and consummating,
transactions pursuant to which Standish SLR, LLC or its members acquire the
interests of Oaktree Adams, LLC, or the interests of its the members in Seller;
or (ii) any other transaction pursuant to which the majority members of Seller
acquire additional interests in Seller.

 

(k)          Provide the Buyer with a current Rent Roll on the first day of each
month.

 

6.2           Notification of Certain Matters. Seller shall give prompt written
notice to Buyer, and Buyer shall give prompt written notice to Seller, of (i)
the occurrence, or failure to occur, of any event that would be likely to cause
any of its respective representations or warranties contained in this Agreement
to be untrue or inaccurate in any material respect at any time from the
Effective Date to the Closing, and (ii) any failure to comply with or satisfy,
in any material respect, any covenant, condition, or agreement to be complied
with or satisfied under this Agreement. If, prior to Closing, either Buyer or
Seller obtains Knowledge of any matter that causes the representations or
warranties of the other party contained in this Agreement to be untrue or
inaccurate in any material respect, such party shall promptly notify the other
party thereof in writing.

 

6.3           Title; Additional Documents. At the Closing, Seller shall transfer
and convey to Buyer good and indefeasible fee simple title to the Property, free
and clear of any Liens except Permitted Exceptions and Permitted Liens. At the
Closing, all warranties and guaranties, to the extent in existence and
assignable or transferable, relating to the Property shall be transferred by
Seller to, and shall be held and owned by, Buyer. The acceptance of the deed by
the Buyer or its nominee as the case may be, shall be deemed to be a full
performance and discharge of Sellers obligations hereunder with regard to
delivery of Title to the Property as required by this Agreement.

 

6.4           Other Consents. Seller shall obtain the consents or waivers to the
transactions contemplated by this Agreement required under the Property
Agreements.

 

21

 

 

 6.5           Inspection and Access. Seller shall, commencing on the Effective
Date of this Agreement, open the assets, books, accounting records,
correspondence and files of Seller (to the extent related to the operation of
the Property) for examination by Buyer, its officers, attorneys, accountants and
agents, with the right to make copies of such books, records and files or
extracts therefrom. Such access will be available to Buyer during normal
business hours, upon notice, in such manner as will not unreasonably interfere
with the conduct of the business of the Property. Seller will make available to
Buyer such additional data and other available information regarding the
Property as Buyer may reasonably request. Those books, records and files which
relate to the Property that are not transferred to Buyer shall be preserved and
maintained by Seller for two (2) years after the Closing, or such greater amount
of time required by Applicable Law, and those books, records and files relating
to the Property the possession of which is being transferred to Buyer hereunder
shall be maintained and preserved by Buyer for a period of two (2) years after
the Closing, or such greater amount of time required by Applicable Law.

 

6.6           Confidentiality.

 

(a)          Confidential Information. Any and all nonpublic information,
documents, and instruments delivered to Buyer by Seller or its agents or
Affiliates and any and all nonpublic information, documents, and instruments
delivered to Seller by Buyer or its agents or Affiliates, including, without
limitation, this Agreement, the Documents and all agreements referenced herein,
are of a confidential and proprietary nature. Buyer and Seller agree that prior
to Closing, each will maintain the confidentiality of all such confidential
information, documents or instruments delivered to each by the other party or
its agents in connection with the negotiation of, or in compliance with, this
Agreement, and only disclose such information, documents, and instruments to
their duly authorized officers, directors, attorneys, accountants, consultants,
other advisers, representatives and agents, or as otherwise required by
Applicable Law. Buyer and Seller further agree that if the transactions
contemplated hereby are not consummated and this Agreement is terminated, each
will return all such documents and instruments and all copies thereof in their
possession to the other party. This Section 6.6(a) shall only survive Closing as
to Seller (and not Buyer) but shall survive as to both Seller and Buyer in the
event this Agreement is terminated prior to Closing.

 

(b)          Confidentiality of Agreement. Seller and Buyer will not disclose
the terms or existence of this Agreement to any third party without the prior
written consent of the other party or its agents, except that Seller and Buyer
may disclose such terms to their respective attorneys, accountants, consultants,
engineers, other advisers, members, shareholders, lenders, the Buyer’s potential
investors or lenders, and as required by Applicable Law or by Section 7.9
without such prior written consent. This Section 6.6(b) shall survive Closing
and shall survive in the event this Agreement is terminated prior to Closing
with respect to the Seller.

 

(c)          Permitted Uses of Information. Notwithstanding the forgoing,
nothing in this Section 6.6 shall prevent the Buyer from making any disclosure
regarding this Agreement to the Securities and Exchange Commission (the “SEC”)
necessary to comply with any reporting, disclosure, or filing requirements
imposed upon the Buyer by the SEC.

 

(d)          Irreparable Harm. Seller and Buyer recognize that any breach of
this Section 6.6 would result in irreparable harm to the other party; therefore,
the Seller or the Buyer shall be entitled to an injunction to prohibit any such
breach or anticipated breach, without the necessity of proving actual damages or
posting a bond, cash or otherwise, in addition to all of other legal and
equitable remedies.

 

22

 

  

6.7           Publicity. Seller agrees that no public release or announcement
concerning the transactions contemplated hereby shall be issued by any party
without the prior written consent of Buyer, except as required by Applicable
Law.

 

6.8           Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to satisfy any condition for which such party is responsible hereunder
and to consummate and make effective as soon as practicable the transactions
contemplated by this Agreement.

 

6.9           Reports. Seller shall file on a current and timely basis until the
Closing, all reports and documents required to be filed with respect to the
Licenses. True and complete copies of all such reports filed as of the Effective
Date and continuing through the Closing shall be promptly supplied to Buyer by
Seller.

 

6.10         Post-Closing Obligations of Seller. Following Closing, Seller shall
use, and shall cause Seller’s Affiliates to use, reasonable diligent efforts to
cooperate with Buyer and its Affiliates to (a) confirm that all Licenses are
obtained and held by the proper entity for operation of the Property, and (b) to
the extent not previously transferred to Buyer, to provide any records in
Seller’s custody or control which may be requested of Buyer by any authorized
governmental agency. Further, upon Buyer’s request, for a period of one (1) year
after Closing, Seller shall make the operating statements and any and all books,
records, correspondence, financial data, leases, delinquency reports and all
other documents and matters maintained by Seller or its agents and relating to
receipts and expenditures pertaining to the Property for the three (3) most
recent full calendar years and the current calendar year (collectively, the
“Records”) available to Buyer for inspection, copying and audit by Buyer's
designated accountants, and at Buyer's expense. This Section 6.10 shall survive
the Closing.

 

6.11         No Other Representations or Warranties.

 

(a)          Buyer agrees that, except for the representations and warranties
made by Seller and expressly set forth in this Agreement, neither the Seller nor
any of its Affiliates or its respective representatives has made (and shall not
be construed as having made) to Buyer or any representatives thereof any
representation or warranty of any kind.

 

(b)          Seller agrees that, except for the representations and warranties
made by Buyer and expressly set forth in this Agreement, neither Buyer nor any
of its Affiliates or its representatives have made (and shall not be construed
as having made) to Seller or to any of Seller’s Affiliates or any respective
representatives thereof any representation or warranty of any kind.

 

6.12         Noncompetition. After the Closing, Seller and Seller’s Affiliates
shall not directly or indirectly (unless acting in accordance with Buyer’s
written consent) own, manage, operate, finance or participate in the ownership,
management, operation or financing of, or permit its name to be used by or in
connection with, any competitive business or enterprise located within a five
(5) mile radius of the Real Property for a period of two (2) years after the
Closing. For purposes of this Section 6.12, the term “competitive business or
enterprise” shall mean a nursing home, continuing care, memory care or assisted
living facility. This Section 6.12 shall survive Closing. Buyer does acknowledge
and consent to Seller’s Affiliate’s ownership and operation after the Closing of
the property known as “Compass on the Bay”, located at 1380 Columbia Road,
Boston, Massachusetts, and further agrees that the ownership and operation of
that property shall not be deemed a breach of this Section 6.12.

 

23

 

  

6.13         Exclusivity. From and after the Effective Date to the Closing or
termination of this Agreement according to the terms hereof, Seller shall not
take any action, directly or indirectly, to encourage, initiate or engage or
participate in discussions or negotiations with, or provide any information to,
any party, other than Buyer, concerning a potential transaction involving the
purchase and sale of the Property, the purchase and sale of all or substantially
all of the ownership interest of Seller, or any transaction similar to the
foregoing.

 

6.14         [Reserved].

 

6.15         Employees. To the extent that Seller has employees, the Buyer or
its designee has the right, but not the obligation, to make offers of employment
to all of the employees of the Seller to commence effective upon the Closing.
Seller agrees to terminate all employees who accept employment with Buyer or its
designee as of the Closing and shall satisfy all accrued payroll and benefits
obligations thereto as of the Closing other than the Accrued Employee Benefits.
Buyer acknowledges that Seller has disclosed to Buyer that as of the Effective
Date, Seller has no employees.

 

ARTICLE VII

CONDITIONS PRECEDENT TO THE

OBLIGATION OF BUYER TO CLOSE

 

Buyer’s obligation to close pursuant to the terms of this Agreement is subject
to the satisfaction, on or prior to the Closing, of each of the following
conditions, unless waived by Buyer in writing:

 

7.1           Accuracy of Representations and Warranties; Closing Certificate.
Except for any changes permitted by the terms of this Agreement or consented to
in writing by Buyer, each of the representations and warranties made by Seller
in this Agreement or in any certificate delivered pursuant to Section 9.2 that
is qualified as to knowledge or materiality shall be true and correct in all
respects when made and shall be true and correct in all respects at and as of
the Closing as though such representations and warranties were made or given on
and as of the Closing, and each of such representations and warranties that is
not qualified as to knowledge or materiality shall be true and correct when made
and shall be true and correct in all material respects at and as of the Closing
as though such representations and warranties were made or given on and as of
the Closing. For purposes of determining whether the representations and
warranties made by the Seller pursuant to this Agreement are true and correct at
and as of the Closing, the Schedules and Exhibits shall be deemed to include
only that information contained therein on the date such Schedules and Exhibits
are acknowledged pursuant to Section 12.15, and shall be deemed to exclude any
information disclosed to Buyer pursuant to Section 6.2 or otherwise.

 

24

 

  

7.2           Performance of Agreement. Seller and its Affiliates shall have
performed in all material respects all of their covenants, agreements and
obligations required by this Agreement to be performed or complied with by them
prior to or upon the Closing.

 

7.3           No Adverse Change. No change or development shall have occurred
which has or is likely to materially affect the Property, its use or its value.

 

7.4           [Reserved.]

 

7.5           [Reserved.]

 

7.6           Title Insurance and Survey.

 

(a)          Within five (5) days after the execution of this Agreement, Buyer
shall order commitments for owner’s policies of title insurance (the “Title
Commitment”) issued by the Title Insurer covering fee simple title to the
Property, in which the Title Insurer shall agree to insure, in such amount as
Buyer deems adequate, merchantable title to such interests free from the
Schedule B standard printed exceptions and all other exceptions except for (i)
exceptions which, under applicable state rules and regulations, cannot be
deleted or modified and (ii) Permitted Exceptions, with such endorsements as
Buyer shall reasonably require and with insurance coverage over any “gap”
period. Such Title Commitments shall have attached thereto complete, legible
copies of all instruments noted as exceptions therein, and shall be delivered
promptly to Buyer upon receipt by Seller. Buyer shall furnish Seller with a copy
of the title commitment and attachments, and all subsequent revisions thereof,
promptly upon receipt of same.

 

(b)          If (i) any of the Title Commitments reflect any exceptions to title
other than Permitted Liens which are not acceptable to Buyer in Buyer’s sole
discretion, or (ii) the Survey to be obtained by Buyer pursuant to Section
7.6(d) below discloses anything not acceptable to Buyer in Buyer’s sole
discretion, or (iii) at any time prior to the Closing, title to Seller’s
interests in the Property is encumbered by any exception to title other than
Permitted Liens, which was not on the initial Title Commitment for the Property
and is not acceptable to Buyer in Buyer’s sole discretion (any such exception or
unacceptable statement of fact being referred to herein as a “Title Defect”),
then Buyer shall, on or before the earlier of five (5) days before the end of
the Due Diligence Period or ten (10) days following receipt of such Title
Commitment, as the case may be, give Seller written notice of such Title Defect
(the “Title Notice”). Such Title Notice shall include a copy of the relevant
Title Commitment and copies of the exceptions. Any exception to title that is
(x) disclosed in the Title Commitment, or (y) identified on a Survey, which, in
either case, is not identified as a Title Defect in the Title Notice, shall be
deemed to be a “Permitted Exception” for purposes of this Agreement. Seller
shall, within ten (10) days after receipt of any such Title Notice, notify Buyer
whether Seller will take the action necessary to remove the Title Defects. On or
before the Closing, Seller shall provide Buyer with reasonable evidence of
removal of the items it notifies Buyer that it will cure (the “Agreed Upon Title
Defects”). Notwithstanding anything contained herein to the contrary, the
following items (the “Required Cure Items”) must be cured prior to or at Closing
(with Seller having the right to apply the portion of the Purchase Price
allocated to either such party pursuant to Section 2.3 hereof, or a portion
thereof, for such purpose): (w) all mechanics’, materialmen’s, repairmen’s,
contractors’ or other similar Liens which encumber the Property as of the
Effective Date created by, through or under Seller or which may be filed against
the Property after the Effective Date created by, through or under Seller and on
or prior to the Closing Date (x) all mortgages, security deeds, and other
security instruments, (y) all past Taxes, and (z) all judgments against the
Seller which may constitute a Lien.

 

25

 

  

(c)          In the event (x) the Agreed Upon Title Defects specified are not
cured on or before the Closing, (y) a Required Cure Item is not cured on or
before the Closing, or (z) if Seller does not timely notify Buyer that Seller
will remove Title Defects within the ten (10) days as specified above (in which
case Buyer shall make its election pursuant to this subsection (c) prior to five
(5) days following the date of such Title Notice), Buyer shall have the option
to:

 

(i)accept Seller’s interest in the Real Property subject to such Title Defect(s)
or Required Cure Item(s), in which event such Title Defect(s) or Required Cure
Item(s) shall become part of the Permitted Exceptions, and to close the
transaction contemplated hereby in accordance with the terms of this Agreement;

 

(ii)pay any amount reasonably necessary but not to exceed $250,000.00 to cure
the items set forth in Section 7.6(b)(w) above, or $100,000.00 to cure any
Agreed Upon Title Defects other than Required Cure Items (such amounts so paid
to be hereinafter referred to as the “Cure Amount”), and deduct such Cure Amount
from the Purchase Price; or

 

(iii)by giving Seller written notice of Buyer’s election, terminate this
Agreement and receive a refund of the Earnest Money Deposit, in which event no
party shall have any further rights or obligations to the other hereunder,
except for such rights and obligations that, by the express terms hereof,
survive any termination of this Agreement. If Buyer elects to proceed with the
Closing without giving notice of its election of this option (ii), it will be
deemed to have accepted such Title Defect(s) or Required Cure Item(s)as
Permitted Exceptions.

 

Notwithstanding the foregoing, nothing contained in section shall limit the
right of the Buyer to pursue any and all remedies provided in Section 11.2 of
this Agreement as a result of Seller’s default; provided, however, that the
inability of Seller, having used commercially reasonable efforts to cure Title
Defects or Required Cure Items other than monetary encumbrances shall not be
deemed to be a breach by Seller of this Agreement.

 

26

 

  

(d)          Notwithstanding anything in this Agreement to the contrary, Seller
covenants and agrees that at or prior to Closing, Seller shall (i) pay or cause
to be paid in full and cause to be canceled and discharged or otherwise bond and
discharge as liens against the Property all mechanics’, materialmen’s,
repairmen’s, contractors’ or other similar Liens which encumber the Property as
of the Effective Date created by, through or under Seller or which may be filed
against the Property after the Effective Date created by, through or under
Seller and on or prior to the Closing Date (ii) pay or cause to be paid in full
all past due ad valorem taxes and assessments of any kind constituting a lien
against the Property which are due and payable, and (iii) pay or cause to be
paid in full, or cause to be canceled and discharged all security deeds or other
security instruments encumbering the property and created by or through Seller,
except to the extent Buyer otherwise assumes any of the obligations secured by
such instruments, and all judgments which have attached to and become a lien
against the Property by, through or under Seller. In the event Seller fails to
cause such liens and encumbrances to be paid and canceled at or prior to
Closing, Buyer shall be entitled to pay such amount to the holder thereof as may
be required to pay and cancel same, and to credit the amount so paid against the
Purchase Price allocated to the Buyer pursuant to Section 2.3 hereof.
Notwithstanding the foregoing, nothing contained in section shall limit the
right of the Buyer to pursue any and all remedies provided in Section 11.2 of
this Agreement as a result of Seller’s default. Buyer acknowledges that
instruments discharging mortgages and other monetary encumbrances may be
recorded after the Closing in accordance with conveyancing practices customary
in Boston, Massachusetts.

 

(e)          Seller has provided Buyer with a copy of the most recent existing
boundary survey for the Property. Buyer may order one or more boundary surveys
for the Property (the “Survey”) prepared by a registered land surveyor or
surveyors satisfactory to Buyer. Buyer acknowledges that it has received
delivery of the survey entitled “Final As-Built Plan in Dorchester, MA for Adams
Square Limited Partnership” dated August 8, 1995, updated February 19, 2003 and
September 6, 2005, as well as the Surveyor’s Report dated January 31, 1995,
updated September 7, 2005, and deems the matters shown thereon as acceptable to
Buyer.

 

(f)          At Closing, the Title Insurer shall be prepared to issue a title
insurance policy in accordance with the Title Commitment, with all endorsements
reasonably required by Buyer and with coverage over any “gap” period.

 

(g)          All Title Expenses shall be paid by the parties in accordance with
Section 9.4 hereof. “Title Expenses” shall include all costs and expenses of
obtaining the Survey and Title Commitment, together with any endorsements
required by any lender financing the Buyer’s acquisition of the Property. “Title
Expenses” shall exclude any costs and expenses incurred or required to be
incurred to cure any Title Defects or Required Cure Items.

 

7.7           Other Inspections. Prior to the Closing, at reasonable times and
upon reasonable notice, Buyer or Buyer’s agent(s), consultants, or other
retained professionals shall have the right, at Buyer’s expense, to perform or
complete such inspections and assessments of the Property as Buyer deems
necessary or desirable, including, without limitation, environmental and
structural aspects, and assessments of the compliance of the Property with all
Applicable Laws.

 

7.8           Delivery of Closing Documents. Seller shall have delivered or
caused to be delivered to Buyer on the Closing each of the Documents required to
be delivered pursuant to Section 9.2.

 

27

 

  

7.9           Licenses.

 

(a)          To the extent necessary and permitted or required by Applicable
Laws, Seller shall have completed the transfer and assignment of all the
Licenses listed on Exhibit D to the Post-Closing Licensee at or prior to the
Closing. To the extent that any such Licenses are not transferable or assignable
by Seller, the Post-Closing Licensee shall have obtained, at the Buyer’s sole
cost and expense, in the Post-Closing Licensee’s own name, the Licenses, and
Seller shall, and shall cause Existing Manager to, reasonably cooperate with the
Post-Closing Licensee in obtaining such Licenses at or prior to Closing. The
Post-Closing Licensee shall diligently pursue all required Licenses. If any
Licenses cannot be obtained by the Post-Closing Licensee at or prior to the
Closing Date other than due to the fault of Buyer, Buyer shall have the right to
extend the Closing until the earlier of: (i) ten (10) business days after the
procurement of such Licenses; or (ii) for a period of one hundred eighty (180)
days.

 

(b)          In the event the regulatory authorities (i) assert that there are
violations and require repairs or alterations to be made to cure such
violations, or (ii) assess fines as a result of operational issues and require
such fines to be paid prior to issuing Licenses to the Post-Closing Licensee or
prior to confirming to Buyer that the Licenses are in place, no material
violations exist, and the Property is in good standing, the Seller’s performance
of all such required repairs and alterations at Seller’s expense and payment of
any and all such fines by Seller shall be a condition to Buyer’s Closing. If any
operational changes are required by such regulatory authorities as a condition
to issuing Licenses as a result of the existence of such matters described in
Section 7.9 (b)(i) or (ii), Seller’s implementing such action at Seller’s
expense shall be a material obligation and condition to Closing. If Seller fails
to take such foregoing actions, Buyer shall have the remedy available under
Section 11.2(a) but only if there exists such matters as are described in
Section 7.9 (b)(i) or (ii).

 

(c)          If any of the Licenses cannot be obtained by the Post-Closing
Licensee at or prior to the Closing, alternative arrangements that are
reasonably satisfactory to Buyer, Seller, and Tenant shall have been implemented
to assure that the Post-Closing Licensee shall, to the extent permitted by
Applicable Laws, rules and regulations, have the benefit of such Licenses, and
Seller and the Post-Closing Licensee shall cooperate and use their respective
commercially reasonable efforts to obtain the Licenses for the Post-Closing
Licensee or to complete the transfer and assignment of the Licenses by Seller,
whichever is applicable, as contemplated in the foregoing sentences promptly
after the Closing. For example, but not by way of limitation, in the event the
required Licenses have not been transferred, issued or re-issued as of the
Closing with respect to the Property, as required by Applicable Law and
regulations, Seller, Tenant and the Buyer shall enter into a sublease (the
“Transition Period Sublease”), on terms and conditions mutually acceptable to
the parties thereto, so that the Property may continue to be operated on and
after the Closing pending the transfer, issuance or re-issuance of such required
Licenses. This subsection shall survive the Closing until the earlier to occur
of (i) the issuance of the Licenses to Buyer or Tenant, or (ii) the termination
of the Transition Period Sublease, if any.

 

(d)          Sections 7.9(a) and (b) shall survive Closing.

 

28

 

  

7.10         Termination of Management Agreements. Buyer shall have received
evidence from Seller, satisfactory to Buyer in its sole discretion, that the
management agreement between Seller and Existing Manager has been terminated
without fee or cost to Buyer.

 

7.11         Governmental Approvals. Seller shall have obtained all
authorizations, consents, orders, or approvals of, shall have made all
declarations or filings with, and shall have allowed the expiration of waiting
periods imposed by, any governmental agencies necessary for the consummation of
the transactions contemplated by this Agreement.

 

7.12         Third-Party Consents. Seller shall have obtained the consents to
assignment, waivers and similar instruments described on Schedule 7.12 hereto,
which schedule shall be agreed upon and completed by the parties prior to the
expiration of the Due Diligence Period.

 

7.13         [Reserved].

 

7.14         Guaranty. The Seller shall have caused Senior Living Residences,
LLC (the “Guarantor”) to execute and deliver and guaranty of the Seller’s
obligations to the Buyer hereunder, including without limitation all obligations
contained in ARTICLE X and ARTICLE XI hereof, in the form attached as Exhibit K
to this Agreement (the “Guaranty”).

 

7.15         Management Agreement. No later than ten (10) days after the
Effective Date, Buyer and Manager shall have entered into that certain agreement
(the “Management Agreement”) for the continued management of the Property by the
Manager, in the form set forth as Exhibit I hereto.

 

7.16         Joint Venture Agreement. No later than Closing, Buyer, or its
designee, and Seller, or its designee, shall have entered into the Joint Venture
Agreement governing the operation of Buyer in the form set forth as Exhibit I-1
hereto.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE

OBLIGATION OF SELLER TO CLOSE

 

The obligation of the Seller to close pursuant to the terms of this Agreement is
subject to the satisfaction, on or prior to the Closing, of each of the
following conditions, unless waived by Seller in writing:

 

8.1           Accuracy of Representations and Warranties. The representations
and warranties of Buyer contained in this Agreement shall be true and correct in
all material respects on the Effective Date and as of the Closing with the same
effect as though made at such time, except for changes that are not materially
adverse to Seller.

 

8.2           Performance of Agreements. Buyer shall have performed in all
material respects all of its covenants, agreements, and obligations required by
this Agreement and each of the other Documents to be performed or complied with
by it prior to or upon the Closing.

 

29

 

  

8.3           Delivery of Closing Documents. Buyer shall have delivered or
caused to be delivered to Seller on the Closing each of the Documents required
to be delivered pursuant to Section 9.3.

 

8.4           Management Agreement. No later than ten (10) days after the
Effective Date, Buyer and Manager shall have entered into the Management
Agreement.

 

8.5           Joint Venture Agreement. No later than Closing, Buyer, or its
designee, and Seller, or its designee, shall have entered into the Joint Venture
Agreement.

 

ARTICLE IX

CLOSING

 

9.1           Closing Date and Place. The Closing shall take place on the date
which is five (5) business days following the satisfaction of all conditions to
Closing contained in ARTICLE VII and ARTICLE VIII, or at such earlier or later
date and time as may be expressly agreed upon in writing by the Buyer and Seller
(the “Closing Date”) but in no event later than November 30, 2013. The Closing
shall be accomplished by the Buyer and Seller depositing the Closing Documents
into escrow with the Title Insurer and Buyer and Seller issuing their respective
instructions to the Title Insurer without the need for attending in person
unless the parties mutually agree otherwise.

 

9.2           Deliveries of Seller. At the Closing, Seller shall deliver or
cause to be delivered to Buyer the following, in each case in form and substance
reasonably satisfactory to Buyer:

 

(a)          A governmental certificate, dated as of a date as near as
practicable to the Closing, showing that Seller (i) is duly organized and in
good standing in the state of organization of Seller, and (ii) is qualified to
do business in the state in which the Property is located.

 

(b)          A certificate of the secretary (or the equivalent thereto if none)
of Seller attesting as to the incumbency of each manager, officer, and
authorized representative of Seller who executes this Agreement and any of the
other Documents, certifying that resolutions and consents necessary for Seller
to act in accordance with the terms of this Agreement have been adopted or
obtained (with copies thereof attached) and to similar customary matters.

 

(c)          A quitclaim deed and a bill of sale (with general warranty of title
but disclaimers of warranty other than as to title) in the form of bill of sale
as is annexed hereto as Exhibit I-2 and other instruments of transfer and
conveyance transferring the Property held or owned by Seller (or Seller’s
Affiliates) to Buyer free of all Liens other than the Permitted Exceptions and
Permitted Liens.

 

(d)          A certificate of non-foreign status under Section 1445 of the Code,
complying with the requirements of the Income Tax Regulations promulgated
pursuant to such Section.

 

(e)          A certificate that the conditions specified in Sections 7.1 and 7.2
are satisfied as of the Closing.

 

30

 

  

(f)           A true, correct and complete Rent Roll for the Property certified
by Seller listing each resident as of the Closing, the unit, bed or room number
of such resident, the amount of monthly fees to be paid by such resident, the
amount of security deposit, the date of the Resident Agreement, and the
expiration date of such Resident Agreement.

 

(g)          Assignments of the Property Agreements and Licenses from Seller,
duly executed by Seller.

 

(h)          All third-party consents described in Section 7.12.

 

(i)           Opinions from counsel for Seller in the form attached hereto as
Exhibit L, regarding the due organization, good standing, power and authority,
and due execution of this Agreement and all other Documents by Seller.

 

(j)           Assurance from the appropriate regulatory officials confirming
that the Licenses listed on Exhibit D are all that is required to operate the
Property as an assisted living and memory care facility in the State of
Massachusetts, that there are no material violations or defaults under such
Licenses, and that the sale of the Property will not cause such Licenses to be
revoked.

 

(k)          A Transition Period Sublease, if applicable, duly executed by
Seller.

 

(l)           Any audited, historical financials and any representation from
Seller related to matters related thereto (including, without limitation a
representation that such audited financials have been prepared in accordance
with GAAP) required to allow the Buyer to comply with any reporting, discloser,
or filing requirements imposed upon the Buyer by the Securities and Exchange
Commission with respect to the transactions contemplated by this Agreement.
Additionally, Seller shall provide Buyer, but without expense to Seller, with
(a) an audit letter in substantially the form as Exhibit J attached hereto and
made a part hereof, and (b) copies of, or access to, such factual information as
may be reasonably requested by Buyer or its designated accountants, and in the
possession or control of Seller, to enable Buyer to file any filings required by
the SEC in connection with the purchase of the Property.

 

(m)          A Holdback Escrow Agreement in accordance with Section 10.5, in the
form attached hereto as Exhibit M, duly executed by Seller.

 

(n)          A Pooling Agreement, in the form attached hereto as Exhibit N, duly
executed by Seller and its Affiliates.

 

(o)          Such additional information, materials, affidavits and certificates
as Buyer shall reasonably request to evidence the satisfaction of the conditions
to Seller’s obligations hereunder, including without limitation, evidence that
all consents and approvals required as a condition to Buyer’s obligation to
close hereunder have been obtained, title affidavits, such affidavits and
indemnities as the Title Insurer may reasonably require to issue the Title
Insurance policies, the gap coverage and all endorsements and any other
documents expressly required by this Agreement to be delivered by Seller at
Closing, or as may be reasonably required by the Title Insurer.

 

31

 

  

9.3           Deliveries of Buyer. At the Closing, Buyer shall deliver or cause
to be delivered to Seller the following, in each case in form and substance
reasonably satisfactory to Seller:

 

(a)          The Purchase Price in accordance with Section 2.3, subject to the
adjustments under Section 2.4.

 

(b)          A certificate that the conditions specified in Sections 8.1 and
8.2. are satisfied as of the Closing.

 

(c)          An agreement by Buyer assuming the Assumed Obligations.

 

(d)          A governmental certificate, dated as of a date as near as
practicable to the Closing, showing that Buyer is (i) duly organized and in good
standing in the state of its formation, and (ii) is qualified to do business in
the state where the Property is located.

 

(e)          A certificate of the secretary (or the equivalent thereto if none)
of Buyer attesting as to the incumbency of each officer or authorized
representative of Buyer who executes this Agreement and/or any of the other
Documents, certifying that resolutions and consents necessary for Buyer to act
in accordance with the terms of this Agreement have been adopted or obtained
(with copies thereof attached) and to similar customary matters.

 

(f)          Opinions from counsel for Buyer in the form attached hereto as
Exhibit L-1, regarding the due organization, good standing, power and authority,
and due execution of this Agreement and all other Documents by Buyer.

 

(g)          A Holdback Escrow Agreement in accordance with Section 10.5, in the
form attached hereto as Exhibit M, duly executed by Buyer.

 

(h)          A Pooling Agreement, in the form attached hereto as Exhibit N, duly
executed by Buyer, and its Affiliates.

 

(i)          Such additional information and materials as Seller shall have
reasonably requested to evidence the satisfaction of the conditions to its
obligations hereunder.

 

9.4           Closing Costs. Buyer and Seller shall each pay (a) their
respective attorneys’ fees and expenses (b) broker fees and commissions engaged
by such party, respectively, and (c) except as set forth below, due diligence
costs. Notwithstanding anything herein to the contrary, Seller and Buyer shall
equally share the cost of all transfer, conveyance, intangible, and documentary
stamp taxes, all costs of the Title Insurer to insure title, and the cost of
owner’s title insurance policies (collectively, the “Transaction Costs”).

 

ARTICLE X

INDEMNIFICATION

 

10.1         General. The rights to indemnification set forth in this ARTICLE X
and the other rights described in this Agreement shall be in addition to all
other rights to monetary damages that any party (or the party’s successors or
permitted assigns) would otherwise have by Applicable Law in connection with the
transactions contemplated by this Agreement or any other Document; provided,
however, that neither party shall have the right to be compensated more than
once for the same monetary damage.

 

32

 

  

10.2         Indemnification by Seller. From and after Closing, Seller shall
indemnify, defend, and hold harmless Buyer, Tenant and each of their officers,
directors, employees, agents, representatives, Affiliates, successors and
assigns from and against, and pay or reimburse each of them for and with respect
to, any Loss relating to, arising out of or resulting from any of the following:

 

(a)          Any material breach by Seller of any of its representations,
warranties, covenants or agreements in this Agreement or any other Document; and

 

(b)          The ownership, operation or control of the Property prior to the
Closing, including without limitation, any and all liabilities which relate to
events occurring prior to the Closing, regardless of when they are asserted or
whether such was disclosed to Buyer and regardless of whether such was a breach
of any representation, warranty, or covenant by Seller, except for (i) Assumed
Obligations, and (ii) obligations, indebtedness or liabilities to the extent of
any Adjustment Amount credited to the Buyer.

 

(c)          Claims by any other party claiming to have represented Seller as
broker or agent in connection with the transactions contemplated by this
Agreement.

 

10.3         Indemnification by Buyer. From and after Closing, Buyer shall
indemnify, defend and hold harmless Seller and its officers, directors,
employees, agents, representatives, Affiliates, successors and assigns from and
against, and pay or reimburse each of them for and with respect to any Loss
relating to, arising out of or resulting from any of the following:

 

(a)          Any material breach by Buyer of any of its representations,
warranties, covenants or agreements in this Agreement or any other Document; and

 

(b)          The ownership, operation or control of the Property after the
Closing, including the Assumed Obligations, but excluding any obligations,
indebtedness or liabilities to the extent of any Adjustment Amount credited to
Seller.

 

(c)          Claims by any party other than the person(s) designated on Schedule
4.29 claiming to have represented Buyer or Seller as broker or agent in
connection with the transactions contemplated by this Agreement.

 

10.4         Administration of Indemnification. For purposes of administering
the indemnification provisions set forth in Section 10.2 and Section 10.3, the
following procedure shall apply:

 

(a)          Whenever a claim shall arise for indemnification under this ARTICLE
X, the party entitled to indemnification (the “Indemnified Party”) shall give a
reasonably prompt written notice to the party from whom indemnification is
sought (the “Indemnifying Party”) setting forth in reasonable detail, to the
extent then available, the facts concerning the nature of such claim and the
basis upon which the Indemnified Party believes that it is entitled to
indemnification hereunder.

 

33

 

  

(b)          In the event of any claim for indemnification resulting from or in
connection with any claim by a third party, the Indemnifying Party shall be
entitled, at its sole expense, either (i) to participate in defending against
such claim or (ii) to assume the entire defense with counsel which is selected
by it and which is reasonably satisfactory to the Indemnified Party, provided
that no settlement shall be made and no judgment consented to without the prior
written consent of the Indemnified Party, which shall not be unreasonably
withheld or delayed. If, however, (x) the claim, action, suit or proceeding
would, if successful, result in the imposition of damages for which the
Indemnifying Party would not be solely responsible, or (y) representation of
both parties by the same counsel would otherwise be inappropriate due to actual
or potential differing interests between them, then the Indemnifying Party shall
not be entitled to assume the entire defense and each party shall be entitled to
retain counsel who shall cooperate with one another in defending against such
claim. In the case of clause (x), the Indemnifying Party shall be obligated to
bear only that portion of the expense of the Indemnified Party’s counsel that is
in proportion to the damages indemnifiable by the Indemnifying Party compared to
the total amount of the third-party claim against the Indemnified Party. In the
case of clause (y), the Indemnifying Party shall pay all costs of defense of
both itself and the actual out-of-pocket costs of the Indemnified Party.

 

(c)          If the Indemnifying Party does not choose to defend against a claim
by a third party, the Indemnified Party may defend in such manner as it deems
appropriate or settle the claim (after giving notice thereof to the Indemnifying
Party), provided that no settlement shall be made, and no judgment consented to,
without the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld or delayed. The Indemnified Party shall be entitled to
periodic reimbursement from the Indemnifying Party of defense expenses incurred
and prompt indemnification from the Indemnifying Party in accordance with this
ARTICLE X.

 

(d)          Failure or delay by an Indemnified Party to give a reasonably
prompt notice of any claim shall not release, waive or otherwise affect an
Indemnifying Party’s obligations with respect to the claim, except to the extent
that the Indemnifying Party can demonstrate actual Loss or prejudice as a result
of such failure or delay. Notwithstanding anything to the contrary contained
herein, the parties agree that no indemnification right or obligation shall
apply to the extent any such Loss or expense is paid to an Indemnified Party by
an insurance company.

 

(e)          The right to pursue indemnification as set forth in Sections
10.2(a) and 10.3(a) shall survive the Closing hereunder for a period of eighteen
(18) months following the Closing, and the right to pursue indemnification as
set forth in all other Sections of this ARTICLE X shall survive the Closing
hereunder indefinitely.

 

(f)          Notwithstanding anything to the contrary in this Agreement, the
right to pursue indemnification as set forth in this ARTICLE X shall be
actionable or payable only if valid claims for Losses, if any, collectively
aggregate more than TWENTY FIVE THOUSAND and No/100 U.S. Dollars ($25,000.00)
(the “Floor”), provided, however, that the foregoing limitation shall not apply
in the case of fraud on the part of Buyer, Seller or any of their respective
Affiliates, or to any claims arising under Section 10.2(b), Section 10.2(c),
Section 10.3(b) or Section 10.3(c), (none of which shall be limited in any
manner whatsoever). In addition, Buyer agrees to concurrently seek recovery
against Seller, under any insurance policies, the Title Policy and other
applicable agreements, and Seller shall not be liable to Buyer to the extent
Buyer’s claim is actually satisfied from any sums recovered from such insurance
policies, Title Policy or other applicable agreements. FINALLY, IN NO EVENT
SHALL EITHER PARTY EVER BE LIABLE FOR ANY CONSEQUENTIAL OR PUNITIVE DAMAGES
OTHER THAN IN THE EVENT OF FRAUD.

 

34

 

  

10.5         Holdback Escrow. In order to secure the indemnities provided by
Seller and other obligations of Seller provided for herein, at Closing, Seller
agrees to deposit into escrow with the Title Insurer in accordance with an
indemnity escrow agreement (the “Holdback Escrow Agreement”) entered into by the
parties Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Holdback Escrow
Funds”) of the Purchase Price paid to it in an interest bearing account, which
interest is to accrue to the benefit of Seller, for a period of eighteen (18)
months from the Closing. The Holdback Escrow Funds shall be used to satisfy any
entitlement of Buyer pursuant to this Agreement.

 

ARTICLE XI

DEFAULT AND TERMINATION

 

11.1         Right of Termination. This Agreement may be terminated prior to
Closing as follows:

 

(a)          By Buyer, in its sole and absolute discretion, at any time during
the Due Diligence Period for any reason or for no reason whatsoever; or

 

(b)          By written agreement of Seller and Buyer; or

 

(c)          By Buyer if, as of the Closing or such earlier date as specified in
this Agreement, all conditions in ARTICLE VIII, other than Section 8.4 and/or
8.5, have been met, but all conditions in ARTICLE VII have not been met, or as
specifically provided for in Sections 7.6, 11.2(a), 12.18 and 12.19; provided,
however, that nothing contained in this Section 11.1(c) shall limit Buyer’s
rights pursuant to Section 11.2 below in the event that Seller is in default;

 

(d)          By Seller if, as of Closing or such earlier date as specified in
this Agreement, all conditions in ARTICLE VII, other than Section 7.15 and/or
7.16, have been met but all conditions in ARTICLE VIII have not been met or
Buyer defaults on its obligation to close this transaction; provided, however,
that nothing contained in this Section 11.1(d) shall limit Seller’s rights
pursuant to Section 11.2 below in the event that Buyer is in default; or

 

(e)          By Seller or Buyer if a court of competent jurisdiction or other
governmental agency shall have issued an order, decree, or ruling or taken any
other action (which order, decree, or ruling the parties hereto shall use their
diligent efforts to lift), in each case permanently retraining, enjoining, or
otherwise prohibiting the transactions contemplated by this Agreement, or
otherwise determining that the consummation of such transactions would be
unlawful, and such order, decree or ruling shall have become final and
nonappealable.

 

35

 

 

 (f)          By Buyer if Buyer obtains Knowledge of any matter that causes any
material representation or warranty of the Seller contained herein to be untrue
or inaccurate in any material respect; provided, however, that prior to
termination Buyer gives written notice to Seller specifying the material
representation or warranty of the Seller contained herein that Buyer alleges to
be untrue or inaccurate in any material respect.

 

(g)          In the event this Agreement is terminated pursuant to this Section
11.1 or pursuant to any other express provision of this Agreement for any reason
other than a default by the Seller or Buyer hereunder, then (i) this Agreement
shall be of no further force or effect as of the date of delivery of such
written notice of termination, (ii) the Buyer and Seller shall equally share the
cancellation charges, if any, of the Escrow Agent and Title Insurer, (iii) no
party shall have any further rights or obligations hereunder other than pursuant
to any provision hereof which expressly survives the termination of this
Agreement, and (iv) all Escrowed Funds shall be released to the party entitled
to the same in accordance with Section 2.4 hereof.

 

(h)          In addition to this Agreement, Buyer and Bay View of Boston
Associates Limited Partnership, an affiliate of Seller, have also executed that
certain Purchase and Sale Agreement dated as of the Effective Date for the
purchase of that certain facility known as “Compass on the Bay” (the “Compass
Purchase Agreement”). Any default hereunder shall be deemed a default under the
Compass Purchase Agreement and any default under the Compass Purchase Agreement
shall be deemed a default under this Agreement; provided, however, that if the
Closing of the transaction contemplated by this Agreement has occurred but the
closing of the transaction set forth in the Compass Purchase Agreement has not
occurred then the provisions of this Section 11.1(h) shall be of no further
force and effect.

 

11.2         Remedies upon Default.

 

(a)          If Seller defaults on any of Seller’s obligations hereunder, and
such default continues for ten (10) days after written notice thereof specifying
such default, Buyer may serve notice in writing to the Seller in the manner
provided in this Agreement, and either:

 

(i)            If specific performance is unavailable, terminate this Agreement,
receive a refund of the Earnest Money Deposit and receive from Seller
reimbursement of all actual third-party out-of-pocket expenses incurred by Buyer
in pursuing the transactions contemplated by this Agreement, and pursue all
legal remedies available at law against Seller for Buyer’s actual damages
arising from Seller’s default hereunder; or

 

(ii)           Waive any such conditions, title objections or defaults and
consummate the transaction contemplated by this Agreement in the same manner as
if there had been no title objections, conditions or defaults without any
reduction in the Purchase Price and without any further claim against the Seller
therefor and, if necessary, pursue an action for specific performance.

 

36

 

  

(b)          If Buyer defaults on its obligation to close this transaction,
Seller’s exclusive remedy shall be to terminate this Agreement and receive the
Earnest Money Deposit as liquidated damages.

 

11.3         Specific Performance. Seller specifically agrees that Buyer shall
be entitled, in the event of a default by Seller, to enforcement of this
Agreement by a decree of specific performance or injunctive relief requiring
Seller to fulfill its obligations under this Agreement. If Buyer pursues an
action for specific performance and prevails, Buyer shall not be entitled to any
monetary damages, except as set forth in Section 12.16.

 

11.4         Obligations Upon Termination. Except as otherwise provided herein,
if this Agreement is terminated, each of the parties shall bear its own costs
incurred in connection with the transactions contemplated by this Agreement.

 

11.5         Termination Notice. Each notice given by a party to terminate this
Agreement shall specify the Subsection of ARTICLE XI pursuant to which such
notice is given. If at the time a party gives a termination notice, such party
is entitled to give such notice pursuant to more than one Subsection of ARTICLE
XI, the Subsection pursuant to which such notice is given and termination is
effected shall be deemed to be the section specified in such notice provided
that the party giving such notice is at such time entitled to terminate this
Agreement pursuant to the specified section.

 

11.6         Sole and Exclusive Remedy. Seller and Buyer each acknowledge and
agree that prior to the Closing, such party’s sole and exclusive remedy with
respect to any and all claims made prior to the Closing for any breach or
liability under this Agreement or otherwise relating to the subject matter of
this Agreement and the transactions contemplated hereby shall be solely in
accordance with, and limited to, Sections 2.4, 11.1, 11.2 and 11.3. The
foregoing shall in no manner limit the rights and obligations of the parties
provided in ARTICLE X from and after the Closing. In addition, in no event shall
the provisions of this ARTICLE XI limit the non-prevailing party’s obligation to
pay the prevailing party’s attorneys’ fees and costs pursuant to Section 12.16
hereof.

 

ARTICLE II

MISCELLANEOUS

 

12.3         Further Actions. From time to time before, at and after the
Closing, each party will execute and deliver such other documents as reasonably
requested by the Buyer, Seller or Escrow Agent to consummate the transactions
contemplated hereby.

 

12.4         Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
facsimile (with written confirmation of receipt), by courier (including
overnight delivery service) or sent by registered or certified mail, first
class, postage prepaid, addressed as follows:

 

37

 

  

If to Seller, to:

OAKTREE SLR, LLC

c/o Robert F. Larkin and

Peter G. Mullin

Senior Living Residences, LLC

388 East Eighth Street

South Boston, MA 02127

Telephone: 617-269-3757

Facsimile: 617.268.1380

E-mail: PMullin@slr-usa.com

 

with copies to:

 

Mark J. Coltin, Esq.

101 Merrimac Street, Suite 810

P.O. Box 9601

Boston, MA 02114-9601

Telephone: 617-482-0060

Facsimile: 866-508-2524

Email: mark@coltinlaw.com

 

If to Buyer, to:

SENTIO-SLR BOSTON PORTFOLIO, LLC

Attn: John Mark Ramsey

Attn: Scott Larche

189 S. Orange Ave., Suite 1700

Orlando, Florida 32801

Telephone: 407-999-2426

Fax: (407) 999-5210

 

and:

Michael A. Okaty, Esq.

Foley & Lardner LLP

111 N. Orange Avenue, Suite 1800

Orlando, FL 32801

Telephone: 407-423-7656

Fax: 407-648-1743

E-mail: mokaty@foley.com

 

or such other address as a party may from time to time notify the other parties
in writing (as provided above). Any such notice, demand or communication shall
be deemed to have been given (i) if so sent by facsimile, upon receipt as
evidenced by the sender’s written confirmation of receipt, (ii) if so mailed, as
of the date delivered, and (iii) if so delivered by courier, on the date
received.

 

38

 

  

12.5         Entire Agreement. This Agreement and the other Documents constitute
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede any prior negotiations, agreements,
understandings, or arrangements between the parties hereto with respect to the
subject matter hereof.

 

12.6         Binding Effect; Benefits. Except as otherwise provided herein, this
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective successors or permitted assigns. Except to the extent
specified herein, nothing in this Agreement, express or implied, shall confer on
any person other than the parties hereto and any Indemnified Party and their
respective successors or permitted assigns, any rights, remedies, obligations,
or liabilities under or by reason of this Agreement.

 

12.7         Assignment. This Agreement may not be assigned by any party prior
to Closing without the written consent of the Buyer and Seller, which consent
may be given or withheld in each such party’s sole and absolute discretion,
except that Buyer may assign this Agreement and its rights hereunder without the
consent of Seller (i) to an Affiliate of Buyer, (ii) to a partnership in which
Buyer or any Affiliate of Buyer is a general partner, (iii) a limited liability
company in which Buyer or any Affiliate of Buyer is a manager or managing member
or (iv) any other lawful entity entitled to do business in the state in which
the Property is located provided such entity is controlled by, controlling or
under the common control with Buyer or any Affiliate of Buyer (each, a
“Permitted Buyer-Assignee”). In the event of such an assignment to a Permitted
Buyer-Assignee, Buyer shall not be released from any of its duties, covenants,
obligations or representations and warranties under this Agreement and, from and
after any such assignment, Buyer and such Permitted Buyer-Assignee shall be
jointly and severally liable under this Agreement, and from and after any such
assignment, the term “Buyer” shall be deemed to mean such Permitted
Buyer-Assignee under any such assignment.

 

12.8         Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the state in which the Real
Property is located without regard to its principles of conflicts of laws. Venue
for any dispute shall be in Suffolk County, Massachusetts.

 

12.9         Amendments and Waivers. No term or provision of this Agreement may
be amended, waived, discharged, or terminated orally, except by an instrument in
writing signed by: (i) Buyer and Seller with respect to any provision contained
herein; and (ii) Buyer, Seller, and Escrow Agent with respect to Section 2.6
hereof. Any waiver shall be effective only in accordance with its express terms
and conditions.

 

12.10       Joint and Several. If there is more than one Seller hereunder,
Seller shall be jointly and severally liable with the other Seller for
performing all obligations of Seller under this Agreement.

 

12.11       Severability. Any provision of this Agreement which is unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such unenforceability without invalidating the remaining provisions hereof,
and any such unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by Applicable Law, the parties hereto hereby waive any provision of Applicable
Law now or hereafter in effect which renders any provision hereof unenforceable
in any respect.

 

39

 

  

12.12      Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

12.13       Counterparts. This Agreement may be executed and accepted in one or
more counterparts for the convenience of the parties, each of which will be
deemed an original and all of which, taken together, shall constitute one and
the same instrument. Delivery of a counterpart hereof via facsimile transmission
or by electronic mail transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

12.14       References. All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.

 

12.15       Schedules and Exhibits. Each Schedule and Exhibit referred to in
this Agreement shall be deemed to be attached hereto and incorporated by
reference even though it may be maintained separately from this Agreement or
completed after the Effective Date so long as it is acknowledged as a Schedule
or an Exhibit to this Agreement by the parties hereto as of Closing. Any item
disclosed hereunder (including in the Schedules and Exhibits hereto) shall be
deemed disclosed for all purposes hereof irrespective of the specific
representation or warranty to which it is explicitly referenced. The Schedules
and Exhibits not attached hereto as of the Effective Date will be prepared and
mutually agreed to by the parties within five (5) business days of the Effective
Date. The parties agreement to cooperate and act in good faith during the
preparation of such documents.

 

12.16       Attorneys’ Fees. In the event either party brings an action to
enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to trial. For purposes of this Section 12.16, “prevailing party” shall
mean, in the case of a person asserting a claim, such person is successful in
obtaining substantially all of the relief sought, and in the case of a person
defending against or responding to a claim, such person is successful in denying
substantially all of the relief sought.

 

12.17       Section 1031 Exchange/Tax Planning. If requested by either Buyer or
Seller, the other party shall cooperate in permitting the other to accomplish an
exchange under Section 1031 of the Code or to restructure this transaction in a
way which is more advantageous for tax purposes; provided, however, that such
exchange or restructuring shall not modify any underlying financial or other
material terms of this Agreement, shall not delay the Closing, shall not relieve
Buyer or Seller of any liability for their respective obligations hereunder, and
shall not result in any other party incurring any greater cost or expense that
it otherwise would if any such exchange had not been elected.

 

40

 

  

12.18       Casualty. The risk of any loss or damage to the Property by fire or
other casualty before the Closing shall continue to be borne by Seller. Seller
shall promptly give Buyer written notice of any fire or other casualty (in any
event within five (5) days after Seller first has Knowledge of the occurrence of
same), which notice shall include a description thereof in reasonable detail and
an estimate of the cost of time to repair. If (i) any portion of the Property is
damaged by fire or casualty after the Effective Date and is not repaired and
restored substantially to its original condition prior to Closing, or (ii) at
the time of Closing the estimated cost of repairs as to the Property is ONE
HUNDRED THOUSAND U.S. DOLLARS ($100,000.00) or less, as determined by an
independent adjuster selected by Seller, Buyer shall be required to purchase the
Property in accordance with this Agreement, and Buyer shall, at Buyer’s option,
either: (x) receive a credit at Closing of the estimated cost or repairs to the
Property, as determined by the aforesaid independent adjuster, plus any
reasonably estimated lost revenue following Closing arising from such fire or
casualty; or (y) receive from Seller at Closing (I) an assignment, without
representation or warranty by or recourse against Seller, of all insurance
claims and proceeds with respect thereto, plus (II) an amount equal to Seller’s
insurance deductible, plus (III) a credit for the amount of any reasonably
estimated lost revenue following Closing arising from such fire or casualty. If
the estimated cost of repairing such damage to the Property is more than ONE
HUNDRED THOUSAND U.S. DOLLARS ($100,000.00), as determined by such independent
adjuster, Buyer may, at its sole option: (x) terminate this Agreement by notice
to Seller on or before the earlier of the Closing or the tenth (10th) day after
receipt of such notice described above, in which event no party shall have any
further liability to the party under this Agreement; or (y) proceed to Closing
as provided in this Section 12.18. In no event shall the amount of insurance
proceeds assigned to Buyer under this subparagraph (plus the amount of the
deductible) exceed the lesser of (i) the cost of repair or (ii) the Purchase
Price. The parties’ obligations, if any, under this Section 12.18 shall survive
the expiration or any termination of this Agreement.

 

12.19       Condemnation. The risk of any loss or damage to the Property by
condemnation before the Closing shall continue to be borne by Seller. In the
event any condemnation proceeding is commenced or threatened, Seller shall
promptly give Buyer written notice thereof (in any event within five (5) days
after Seller first has Knowledge of the occurrence of same), together with such
reasonable details with respect thereto as to which Seller may have Knowledge.
If, prior to Closing, there is a material taking by eminent domain at the
Property, this Agreement shall become null and void at Buyer’s option, and upon
receipt by Seller of the written notice of an election by Buyer to treat this
Agreement as null and void, this Agreement shall be deemed null and void. If
Buyer elects to proceed and to consummate the purchase despite said material
taking, or if there is less than a material taking prior to Closing, there shall
be no reduction in or abatement of the Purchase Price and Buyer shall be
required to purchase the Property in accordance with the terms of this
Agreement, and Seller shall assign to Buyer, without representation of warranty
by or recourse against Seller, all of Seller’s right, title and interest in and
to any award made or to be made in the condemnation proceeding (in which event
Buyer shall have the right to participate in the adjustment and settlement of
any insurance claim relating to said damage). For the purpose of this Section
12.19, the term “material” shall mean any taking of in excess of five percent
(5%) of the square footage of the Property or ten percent (10%) of the Real
Property associated with the Property. The parties’ obligations, if any, under
this Section 12.19 shall survive the expiration or any termination of this
Agreement.

 

12.20       Limited Liability. No past, present, or future member, partner,
shareholder, director, officer of employee of any party to this Agreement shall
have any liability or obligation of any nature whatsoever in connection with or
under this Agreement or Document contemplated hereby or in connection with the
transactions contemplated by this Agreement or any such other agreement.

 

41

 

 

 

12.21       Survival of Defined Terms. Where this Agreement provides that a term
or provision shall survive the Closing or the expiration or earlier termination
of this Agreement, any defined terms contained in ARTICLE I that are used in
such surviving term or provision shall also survive.

 

12.22       Time of Essence. Time shall be of the essence with respect to all
matters contemplated by this Agreement.

 

12.23       No Third-Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are, and will be, for the
benefit of the Buyer, Seller, Guarantor and Escrow Agent only and are not for
the benefit of any third party; and, accordingly, no third party shall have the
right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.

 

12.24      WAIVER OF JURY TRIAL. EACH PARTY HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS AGREEMENT, OR ANY OTHER DOCUMENT RELATED TO THIS AGREEMENT, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH
PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. ANY PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY HERETO.

 

(The remainder of this page is intentionally left blank.)

 

42

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the Effective Date.



 

BUYER:   SELLER:       SENTIO-SLR BOSTON PORTFOLIO, LLC   OAKTREE SLR, LLC, a
Massachusetts limited a Delaware limited liability company   liability company  
        By its Member, By: /s/ John Mark Ramsey   STANDISH/SLR, LLC Name: John
Mark Ramsey     Title:  Authorized Signatory   By: /s/ Peter G. Mullin     Name:
Peter G. Mullin     Title: Manager           By: /s/ Robert F. Larkin, Jr.    
Name: Robert F. Larkin, Jr.     Title: Manager           OAKTREE SLR, LLC, a
Massachusetts limited liability company           By its Member,     OAKTREE
ADAMS, LLC,           By: /s/ Arthur Klipfel     Name: Arthur Klipfel     Title:
Manager           By: /s/ Gwendolyn Noyes     Name: Gwendolyn Noyes     Title:
Manager          



    ESCROW AGENT:           Stewart Title Guaranty Company           By: /s/
Joseph P. Sullivan     Name: Joseph P. Sullivan     Title: Underwriting Counsel



 

 

 

  

Schedule 2.1(a)

Excluded Real Property

 

The easement to park up to forty (40) motor vehicles, together with the right of
ingress and egress, on a parcel of land identified at Lot 2 as shown on a Plan
entitled “Subdivision Plan of Land in Dorchester, Mass. For Unihab, Inc.” by
Landmark Engineering & Surveying, Inc., dated January 25, 1991, revised October
11, 1991 and recorded with the Suffolk County Registry of Deeds at the end of
Book 18033. The easement, set forth in a Deed dated July 28,1993 and recorded
with the Suffolk County Registry of Deeds in Book 18458, Page 78.

 

2

 

  

Schedule 2.1(h)

Excluded Intellectual Property

 

The service mark, owned by an affiliate of Seller, described in U.S. Patent and
Trademark Office Reg. Number 4,268,574 (the “Registered Mark”) referring to
“Compass Memory Support” as well as the right to use the word, “Compass”, in
connection with rental and management of housing to persons with memory
impairment and related conditions.

 

3

 

  

Schedule 2.1A

Excluded Property

 

None.

 

4

 

  

Schedule 2.2(c)

Assumed Obligations

 

1.Vehicle Lease # 22 62062A

 

Ford Starcraft 14 passenger van VID # 1FDEE3FS8CDA21723 dated June, 2012; 60
month lease @$1,128.69 per month;

 

2.Tyco Fire Alarm and Inspection Agreement

 

3.Simplex Grinnell Sprinkler Fiore Suppression Maintenance Agreement

 

4.Lexington Alarm Systems, Inc. Annual Service Agreement

  

5.Otis Elevator Co., Inspection and Maintenance Agreement

  

6.Ikon Printer/Copier lease

  

7.Metro Tropical Plant Co. Interior Landscaping, Inc. Agreement

  

8.Ultra Safe Pest Management Inc. Pest Control Agreement

  

9.Health Care Insights, LLC Nutrition Counseling Agreement

  

10.Comcast of Boston Cable Communications Cable TV Agreement

  

11.Steri-Safe Medical Waste Removal Service Agreement

  

12.Sub-Lease between Standish Village and Kids First Daycare and Learning
Center, Inc.

  

13.Sub-Lease between Standish Village and Verizon Wireless (Cell Tower Rooftop
Lease) dated 12-22-2000

  

14.Sub-Lease between Standish Village and T-Mobile Communications (Cell Tower
Rooftop Lease) dated 5-29-1998

  

15.Residency Agreements in effect at time of closing

  

16.Affordable Housing Agreement dated September 14, 2005 by and Between Oaktree
SLR, LLC and Massachusetts Housing Partnership Fund Board.

 

 

 



 

Schedule 2.3

Purchase Price Allocation

 

Facility  Real Property   Personal Property   Other Assets   Total  Standish 
$   $   $   $15,550,000 

 

2

 



 

Schedule 4.2

Consents of Third Parties

 

None.

 

 

 

  

Schedule 4.4

Conflicts

 

None.

 

2

 

 

Schedule 4.5

Judgments

 

None.

 

 

 

  

Schedule 4.6

Governmental Approvals

 

Massachusetts Executive Office of Elder Affairs Change of Ownership
Certification Application will be required per provisions of 651 CMR 12.03(7).

 

2

 

  

Schedule 4.7

Seller’s Insurance

 

See Insurance Certificates and related documentation located at Exhibit B 1.04
in Data Room. See also attached

 

Oaktree SLR, LLC

Standish Village at Lower Mills

Commercial General/Professional Liability:

$1,000,000 per occurrence/$3,000,000 aggregate General Liability

$1,000,000 per occurrence/$3,000,000 aggregate Professional Liability

$1,000,000 per occurrence/$1,000,000 aggregate Employee Benefits Liability

2/25/11 to 2/25/12 American Empire Surplus Lines 11CG61069

2/25/12 to 2/25/13 American Empire Suplus Lines 12CG65857

2/25/13 to 2/25/14 American Empire Surplus Lines 13CG0174369

 

Excess Liability Policy

$2,000,000 per occurrence/$2,000,000 aggregate

2/25/11 to 2/25/12 American Empire Surplus Lines 11CX08975

2/25/12 to 2/25/13 American Empire Surplus Lines 12CX65857

2/25/13 to 2/25/14 American Empire Surplus Lines 13CX08975

 

Business Auto Liability

$1,000,000 Combined Single Limit (Bodily Injury and Property Damage)

Comprehensive Deductible: $500; Collision Deductible: $500

2/25/11 to 6/1/11 American Empire Surplus Lines 11CG61069

(Hired/Non-owned only)

6/1/11 to 6/1/12 Charter Oak Fire Insurance (Travelers) BA23E16723

6/1/12 to 6/1/13 Charter Oak Fire Insurance (Travelers) BA23E16723

 

Property

Building $10,143,070, Business Personal Property $613,000; Deductible $5,000

Earthquake $5,000,000; Deductible $50,000

2/25/11 to 2/25/12 Employers Fire Insurance (OneBeacon) 710029154

Business Interruption: $3,886,005

2/25/12 to 2/25/13 Employers Fire Insurance (One Beacon) 710029154

Business Interruption: $4,518,123

2/25/13 to 2/25/14 Travelers Property Casualty Insurance 7C583048

Business Interruption: $4,823,707

 

 

 

  

Schedule 4.8

Litigation

 

Cynthia Hunter v. Oaktree SLR, LLC d/b/a Standish Village Assisted Living,
Action pending before the Massachusetts Commission Against Discrimination (See
Attorney status letter at Exhibit B Section 1.03.01).

 

 

 

  

Schedule 4.9

Compliance with Laws

 

None.

 

 

 

  

Schedule 4.10

Environmental Matters

 

See supplied environmental reports and transmittals which are as follows:

 

1.McPhail Associates, Inc. volume entitled: “Release Abatement Measure (RAM)
Plan, 1190 Adams Street (Mother RTN 3-11850) (Daughter RTN 3-23716) Dorchester
Massachusetts for Department of Environmental Protection Bureau of Solid Waste
Clean-Up on behalf of Oaktree SRA, LLC” dated August 3, 2004 Project No. 2091”;

 

2.McPhail Associates, Inc. volume entitled: “Notice of Intent Massachusetts
Wetland Protection Act M.G.L. c. 131 1190 Adams Street (RTN 3-11850) Dorchester
Massachusetts for Department of Environmental Protection Bureau & Boston
Environment Department May 1, 2005 Project No. 2091”;

 

3.McPhail Associates, Inc. volume entitled: “Response Action Outcome (RAO)
Statement, and Release Abatement Measure (RAM) Completion Report 1190 Adams
Street Location Aid “Medway Street” RTN 3-11850 Daughter No. 3-23716 (Closed)
Dorchester Massachusetts for DEP NERO November 1, 2005 Project No. 2091.9.00”;

 

4.McPhail Associates, Inc. volume entitled: “Response Action Outcome (RAO)
Statement 1190 Adams Street Location Aid “Fabreeka Mills Complex” RTN 3-1826
Dorchester Massachusetts for DEP NERO November 21, 2005 Project No. 2091.9.00”;

 

5.McPhail Associates, Inc. Transmittal to Department of Environmental Protection
Dated December 15, 2005 re: RTN No. 3-1826;

 

6.McPhail Associates, Inc. Transmittal to Department of Environmental Protection
Dated December 15, 2005 re: RTN No. 3-11850; and

 

7.Goulston & Storrs Letter Dated February 2, 2009 with recorded Certificate of
Compliance.

 

2

 

  

Schedule 4.14

Exceptions to Rent Roll

 

None.

 

3

 

  

Schedule 5

Provider Agreements

 

Standish Village receives Medicare and Medicaid payments through its role as a
provider of services to the Program for All-Inclusive Care for the Elderly
(PACE).

 

4

 

  

Schedule 4.17

Condition of the Property

 

Boiler is in need of repair and/or replacement of certain units.

 

There may be roof repairs that may be required on certain areas of the flat roof
on the Property and Seller is currently investigating the situation to determine
the extent and nature of such repairs as may be appropriate.

 

Seller has identified water damage and other dampness issues in the area
currently utilized as day-care facility.

 

 

 

  

Schedule 4.18

Independent Property

 

None.

 

 

 

 

Schedule 4.20

Utilities Access

 

None.

 

 

 

  

Schedule 4.23

Exceptions to Seller Ownership

 

None.

 

2

 



 

Schedule 4.24

Title Encumbrances

 

None.

 

 

 

  

Schedule 4.25

Affordable Housing Units

 

See requirement of mortgage loan from current first mortgage holder,
Massachusetts Housing Partnership which is incorporated herein by reference to
the same extent as if set forth herein.

 

Affordable Housing Units

Units currently occupied and satisfying the Affordable Housing Agreement
Requirement at Standish Village as of 07.31.2013.

001AX

001AY

202A

202B

203A

203B

204A

204B

222A

222B

302AX

302AY

303AY

303AX

312A

314A

314B

402A

402B

402AX

402AY

 

2

 

  

Schedule 4.27

Loans

 

Loan secured by first Mortgage given to Massachusetts Housing Partnership Fund
Board dated September 14, 2005 in the original principal amount of $4,440,000,
recorded with the Suffolk County registry of Deeds, Book 38039, Page 267.

 

 

 



 

Schedule 4.29

Broker’s or Finder’s Fees

 

Upon passing of title a broker’s commission will be due to The Seniors Group,
Allen, TX.

 

 

 

  

Schedule 7.12

Required Consents

 

None.

 

2

 

 

EXHIBIT A

 

Legal Description of the Property

 

The land with the buildings thereon in Boston, Suffolk County, Massachusetts,
more particularly described as Lot 1 on a Plan entitled "Subdivision Plan of
Land in Dorchester, Mass. for Unihab, Inc. “ by Landmark Engineering &
Surveying, Inc. dated Jan. 25, 1991, last revised October 11, 1991, which Plan
is recorded with Suffolk County Registry of Deeds in Book 18033, Page end and to
which plan reference is made for a more particular description. Said Lot 1
contains 76,415 +/- square feet according to said Plan. Together with the
benefits of easements contained in a Deed dated July 28, 1993 and recorded with
Suffolk County Registry of Deeds in Book 18458, Page 78

 

For title see deed recorded at Suffolk County Registry of Deeds, Book 30713,
Page 87.

 

A-1

 

  

EXHIBIT B

 

List of Required Due Diligence Items

for the Property

 



#  Description 1.02 FINANCIAL STATEMENTS & BUDGETS    1.02.04  Property level
certified and audited (if available) financials for 3 years and last quarter -
P&L, Balance Sheet, Cash Flows, etc. 1.02.06  2013 Operating budgets 1.02.07 
Unaccrued & unpaid brokers commissions prior to purchase 1.02.09  3 years
historical capital expenditures 1.02.10  Planned capex for 2013 and beyond
1.02.11  Debt schedule 1.02.13  Schedule of current discounts, programs, amounts
and expiration 1.02.14  Current accounts receivables report 1.02.15  Current
accounts payable report 1.02.16  General Ledger for prior 2 years and YTD
1.02.17  Schedule of occupancy for the past 3 years 1.02.18  Copy of utility
bills for the previous 12 months 1.02.19  Bank Statements for the previous 12
months 1.02.20  Current Billing Statement for each resident 1.02.21  Schedule of
Security Deposits 1.03 LEGAL AND REGULATORY COMPLIANCE    1.03.01  Litigation
and other claims occurring, pending or threatened during the last 3 years and
reserves accrued for such items (inclusive of closing date)

 

B-1

 

  

1.03.03  Health inspection report 1.03.04  Boiler certificates 1.03.05  Elevator
certificates 1.03.06  Fire inspection report 1.03.07  Underground storage tanks
registration 1.03.08  Copy of assisted living EOEA Certificate 1.03.09 
CHOW/Explanation and timing on change of ownership requirements 1.03.10  Most
recent 2 prior years regulatory surveys, statements of deficiencies and plan of
correction 1.04 INSURANCE POLICIES AND/OR CERTIFICATES    1.04.01  Property /
casualty - all risk (100% replacement value) 1.04.02  Liability - public and
comprehensive (general, professional and worker's comp.)
Limits: $1,000,000 / $3,000,000 1.04.04  Business interruption/rental income (12
mos.) 1.04.05  Flood (if in Flood Hazard zone) with Flood Zone Certificate
1.04.06  Earthquake 1.04.07  Insurance claim history (past 3 years) 1.04.08 
Proof of insurance coverages required to be maintained by Tenant under lease(s)
or Manager under management agreement 1.05 REAL ESTATE RELATED    1.05.03 
Existing Project Acquisition Documents (including prior contracts and
appraisals) 1.05.10.01  Sublease(s) 1.05.14.01  Prior survey 1.05.15.01  Prior
Title Insurance Policy 1.05.17.01  Existing Environmental Reports (including
Asbestos) 1.05.22  Property Photos 1.05.23  Property System Documentation:

 

B-2

 

  

1.05.23.1  Fire alarm system, age and copy of last inspection 1.05.23.2  Call
system, age and warranty 1.05.24  Notice of any building code, parking or other
violations 1.05.25  Existing radon reports 1.06 TAXES AND ASSESSMENTS   
1.06.01  Real property tax bill and assessment 1.06.02  Evidence of payment of
current personal property taxes 1.06.03  Evidence of payment of current
intangible property taxes 1.06.04  Evidence of payment of current condominium
assessment or CAM fees 1.06.05  Income Tax Returns for 2 yrs for Tenant /
Operator 1.06.06  Income Tax Returns for 3 yrs for Guarantor 1.07 BUILDING /
ENGINEERING / ARCHITECTURAL    1.07.01  Certificate of occupancy 1.07.02  Site
plans 1.07.03  Engineering Schematics 1.07.04  Architectural plans 1.07.05 
Elevation renderings 1.07.06  Electrical plans 1.07.07  Mechanical / HVAC
renderings 1.07.08  Interior renderings / plans 1.07.09  Unit renderings / plans



1.07.10  Breakout of livable and non-livable square footage 1.07.11  Existing
roofing or other structural studies 1.08 MANAGEMENT AND OPERATIONS    1.08.02 
Certified Rent Roll 1.08.03  List of furniture, fixtures & equipment (FF&E)
(inception through current) 1.08.04  Schedule of any personal property 1.08.05 
Service / Vendor Contracts 1.08.07  Schedule of preventative maintenance
1.08.08  Emergency management plan (Disaster Recovery) 1.08.09 
Medical/biological/hazardous waste handling agreements

 



B-3

 

 

 

1.08.10  Resident Agreement 1.08.11  Information on the Manager (list of
properties under management, management bios, etc.) 1.08.12 
Resident/Family/Employee Satisfaction Surveys 1.08.13  List of all 1099
employees 1.08.14  Schedule of rent concessions or any other discounted services
by resident 1.08.15  Schedule of worker's comp claims history for the last 3
years 1.08.16  Schedule of related party transactions 1.08.17  Schedule of
approved home health care vendors registered to operate in the building 1.08.18 
Most recent competitor survey 1.09 CORPORATE AND LEGAL FOR THE SELLER   
1.09.01  Litigation, liens, claims or encumbrances affecting the property
currently or at any time during the past three years. 1.09.03  Federal EIN 1.10
CORPORATE AND LEGAL FOR MANAGER    1.10.01  Litigation, liens, claims or
encumbrances affecting the Manager currently or at any time during the past
three years. 1.10.03  Federal EIN

 

B-4

 

  

EXHIBIT B-1

 

List of Due Diligence Items

Not Yet Delivered

 

B-5

 

  

EXHIBIT C

 

List of Property Agreements

 

1.Vehicle Lease # 22 62062A

 

Ford Starcraft 14 passenger van VID # 1FDEE3FS8CDA21723 dated June, 2012; 60
month lease @$1,128.69 per month;

 

2.Tyco Fire Alarm and Inspection Agreement

  

3.Simplex Grinnell Sprinkler Fiore Suppression Maintenance Agreement

  

4.Lexington Alarm Systems, Inc. Annual Service Agreement

  

5.Otis Elevator Co., Inspection and Maintenance Agreement

  

6.Ikon Printer/Copier lease

  

7.Metro Tropical Plant Co. Interior Landscaping, Inc. Agreement

  

8.Ultra Safe Pest Management Inc. Pest Control Agreement

  

9.Health Care Insights, LLC Nutrition Counseling Agreement

  

10.Comcast of Boston Cable Communications Cable TV Agreement

  

11.Steri-Safe Medical Waste Removal Service Agreement

  

12.Sub-Lease between Standish Village and Kids First Daycare and Learning
Center, Inc.

  

13.Sub-Lease between Standish Village and Verizon Wireless (Cell Tower Rooftop
Lease) dated 12-22-2000

  

14.Sub-Lease between Standish Village and T-Mobile Communications (Cell Tower
Rooftop Lease) dated 5-29-1998

  

15.Residency Agreements in effect at time of closing

 

C-1

 

  

EXHIBIT D

 

List of Licenses Required for the Property

 

Massachusetts Executive Office of Elder Affairs Certification

 

D-1

 

 

EXHIBIT E

 

Evidence of Zoning for the Property

 

Certificate of Use and Occupancy Issued by the City of Boston dated January 28,
2000. (Produced with Exhibit B 1.07 in Dataroom);

 

Notice of Decision of City of Boston Board of Appeal BZC-15362 and 15363 dated
May 5, 1992 and recorded with the Suffolk Registry of Deeds, Book 18458, Page
50.

 

E-1

 



 

EXHIBIT F

 

Rent Roll

 

F-1

 

  

EXHIBIT G

 

Form Resident Agreement

 

G-1

 

  

EXHIBIT H

 

Outstanding Citations

 

None.

 

H-1

 

  

EXHIBIT I

 

Form of Management Agreement

 

I-1

 

  

EXHIBIT I-1

 

Form of Joint Venture Agreement

 



L-1

 

  

EXHIBIT I-2

 

Form of Bill of Sale

 

L-1

 

 

 EXHIBIT J

 

Form of Audit Letter

 

L-1

 

  

EXHIBIT K

 

Form of Guaranty

 

L-1

 

  

EXHIBIT L

 

Form of Opinion Letter from Seller’s Counsel

 

L-1

 

  

EXHIBIT L-1

 

Form of Opinion Letter from Buyer’s Counsel

 

L-1

 

  

EXHIBIT M

 

Form of Holdback Escrow Agreement

 

L-1

 

  

EXHIBIT N

 

Form of Pooling Agreement

 

L-1

 

 

 

